Exhibit 10.1

EXECUTION VERSION

AGREEMENT AND PLAN OF MERGER

among

MERCURY COMPUTER

SYSTEMS, INC.

WILDCAT MERGER SUB INC.,

and

MICRONETICS, INC.

Dated as of June 8, 2012

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1

  

THE MERGER

     1   

1.1

  

The Merger

     1   

1.2

  

Closing and Effective Time of the Merger

     2   

ARTICLE 2

  

EFFECT OF THE MERGER ON CAPITAL STOCK

     2   

2.1

  

Conversion of Securities

     2   

2.2

  

Payment for Securities; Surrender of Certificates

     3   

2.3

  

Dissenting Shares

     5   

2.4

  

Treatment of Company Options, Stock Plans

     5   

ARTICLE 3

  

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     6   

3.1

  

Organization and Qualification; Subsidiaries

     6   

3.2

  

Capitalization

     7   

3.3

  

Authority

     7   

3.4

  

No Conflict

     8   

3.5

  

Required Filings and Consents

     8   

3.6

  

Permits; Compliance with Laws

     9   

3.7

  

SEC Filings; Financial Statements

     9   

3.8

  

No Undisclosed Liabilities

     11   

3.9

  

Absence of Certain Changes or Events

     11   

3.10

  

Information Supplied

     11   

3.11

  

Employee Benefit Plans

     11   

3.12

  

Labor and Other Employment Matters

     13   

3.13

  

Contracts

     13   

3.14

  

Litigation

     15   

3.15

  

Real Property

     15   

3.16

  

Environmental Matters

     16   

3.17

  

Intellectual Property

     17   

3.18

  

Tax Matters

     20   

3.19

  

Opinion of Financial Advisor

     21   

3.20

  

Insurance

     21   

3.21

  

Required Vote

     21   

3.22

  

Brokers

     21   

3.23

  

Government Contracts

     21   

3.24

  

Related Party Transactions

     24   

3.25

  

No Additional Representations

     24   

 

i



--------------------------------------------------------------------------------

ARTICLE 4

  

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

     24   

4.1

  

Organization and Qualification

     24   

4.2

  

Authority

     24   

4.3

  

No Conflict

     25   

4.4

  

Required Filings and Consents

     25   

4.5

  

Information Supplied

     25   

4.6

  

Litigation

     26   

4.7

  

Ownership of Company Capital Stock

     26   

4.8

  

Ownership of Merger Sub; No Prior Activities

     26   

4.9

  

Management Arrangements

     26   

4.10

  

Brokers

     26   

4.11

  

Sufficient Funds; Solvency

     26   

4.12

  

No Additional Representations

     26   

ARTICLE 5

  

COVENANTS

     27   

5.1

  

Conduct of Business Pending the Closing

     27   

5.2

  

Cooperation

     30   

5.3

  

Access to Information; Confidentiality

     30   

5.4

  

Meeting of Stockholders to Approve the Merger

     30   

5.5

  

No Solicitation of Transactions; Change of Company Board Recommendation

     31   

5.6

  

Appropriate Action; Consents; Filings

     34   

5.7

  

Certain Notices

     36   

5.8

  

Public Announcements

     36   

5.9

  

Employee Benefit Matters

     36   

5.10

  

Takeover Laws

     37   

5.11

  

Indemnification of Directors and Officers

     37   

5.12

  

Parent Agreements Concerning Merger Sub

     38   

5.13

  

Section 16 Matters

     38   

5.14

  

Acquisition of Shares

     38   

5.15

  

Transfer Taxes

     39   

5.16

  

FIRPTA Certificate

     39   

5.17

  

Employee Confidentiality Agreements

     39   

ARTICLE 6

  

CONDITIONS TO CONSUMMATION OF THE MERGER

     39   

6.1

  

Conditions to Obligations of Each Party to Consummate the Merger

     39   

6.2

  

Additional Conditions to Obligations of Parent and Merger Sub

     39   

6.3

  

Additional Conditions to Obligations of the Company

     40   

 

ii



--------------------------------------------------------------------------------

ARTICLE 7

  

TERMINATION, AMENDMENT AND WAIVER

     41   

7.1

  

Termination

     41   

7.2

  

Effect of Termination

     42   

7.3

  

Amendment

     43   

7.4

  

Waiver

     43   

ARTICLE 8

  

GENERAL PROVISIONS

     43   

8.1

  

Non-Survival of Representations and Warranties

     43   

8.2

  

Fees and Expenses

     43   

8.3

  

Notices

     43   

8.4

  

Certain Definitions

     44   

8.5

  

Terms Defined Elsewhere

     49   

8.6

  

Headings

     51   

8.7

  

Severability

     51   

8.8

  

Entire Agreement

     52   

8.9

  

Assignment

     52   

8.10

  

Parties in Interest

     52   

8.11

  

Mutual Drafting; Interpretation

     52   

8.12

  

Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury

     52   

8.13

  

Counterparts

     53   

8.14

  

Specific Performance

     53   

Exhibit A

  Surviving Corporation Certificate of Incorporation   

Exhibit B

  Surviving Corporation Bylaws   

Exhibit C

  Surviving Corporation Officers   

Exhibit D-1

  List of Knowledge Persons – Company   

Exhibit D-2

  List of Knowledge Persons – Parent   

Exhibit E

  Sample Calculations For Assumed Options   

 

iii



--------------------------------------------------------------------------------

EXECUTION VERSION

AGREEMENT AND PLAN OF MERGER

AGREEMENT AND PLAN OF MERGER, dated as of June 8, 2012 (this “Agreement”), by
and among Mercury Computer Systems, Inc., a Massachusetts corporation
(“Parent”), Wildcat Merger Sub Inc., a Delaware corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), and Micronetics, Inc., a Delaware
corporation (the “Company”). All capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Section 8.4 or as otherwise defined
elsewhere in this Agreement unless the context clearly indicates otherwise.

RECITALS

WHEREAS, the respective Boards of Directors of Parent (the “Parent Board”),
Merger Sub and the Company (the “Company Board”) have each approved this
Agreement and the merger of Merger Sub with and into the Company (the “Merger”)
upon the terms and subject to the conditions set forth in this Agreement;

WHEREAS, the Company Board has, upon the terms and subject to the conditions set
forth herein, unanimously (i) determined that the transactions contemplated by
this Agreement, including the Merger, are fair to and in the best interests of
the Company and its stockholders, and (ii) approved and declared advisable this
Agreement and the transactions contemplated hereby, including the Merger;

WHEREAS, Parent, Merger Sub, and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also to prescribe various conditions to the Merger; and

WHEREAS, concurrently with the execution and delivery of this Agreement and as a
condition to the willingness of Parent and Merger Sub to enter into this
Agreement, certain stockholders of the Company are entering into separate Voting
Agreements with Parent (the “Voting Agreements”), pursuant to which such
stockholders shall agree, among other things, to take certain actions in
furtherance of the Merger.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
in this Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties to this Agreement agree
as follows:

ARTICLE 1

THE MERGER

1.1 The Merger.

(a) Upon the terms and subject to the conditions set forth in this Agreement,
and in accordance with the General Corporation Law of the State of Delaware (the
“DGCL”), at the Effective Time, Merger Sub shall be merged with and into the
Company. As a result of the Merger, the separate corporate existence of Merger
Sub shall cease, and the Company shall continue its corporate existence as the
surviving corporation of the Merger (the “Surviving Corporation”). The Merger
shall have the effects set forth in the applicable provisions of the DGCL.
Without limiting the generality of the foregoing, at the Effective Time, all of
the property, rights, privileges, immunities, powers and franchises of the
Company and Merger Sub shall vest in the Surviving Corporation, and all of the
debts, liabilities and duties of the Company and Merger Sub shall become the
debts, liabilities and duties of the Surviving Corporation.



--------------------------------------------------------------------------------

(b) At the Effective Time, the certificate of incorporation of the Company shall
be amended to read in its entirety as set forth in Exhibit A hereto, and, as so
amended, shall be the certificate of incorporation of the Surviving Corporation
until thereafter changed or amended as provided therein or herein or by
applicable Law. In addition, at the Effective Time, the bylaws of the Company
shall be amended to read in their entirety as set forth in Exhibit B hereto,
and, as so amended, shall be the bylaws of the Surviving Corporation until
thereafter changed or amended as provided therein or by applicable Law.

(c) The directors of Merger Sub immediately prior to the Effective Time shall,
from and after the Effective Time, be the initial directors of the Surviving
Corporation and the persons listed on Exhibit C shall, from and after the
Effective Time, be the initial officers of the Surviving Corporation, each to
hold office in accordance with the certificate of incorporation and bylaws of
the Surviving Corporation until their respective successors shall have been duly
elected, designated or qualified, or until their earlier death, resignation or
removal in accordance with the certificate of incorporation and bylaws of the
Surviving Corporation.

(d) After the Effective Time, if the Surviving Corporation shall determine or
shall be advised that any deeds, bills of sale, instruments of conveyance,
assignments, assurances or any other actions or things are necessary or
desirable to vest, perfect or confirm of record or otherwise in the Surviving
Corporation its right, title or interest in, to or under any of the rights,
properties or assets of either of the Company or Merger Sub acquired or to be
acquired by the Surviving Corporation as a result of, or in connection with, the
Merger or otherwise to carry out this Agreement, then the officers and directors
of the Surviving Corporation shall be authorized to execute and deliver, in the
name and on behalf of either the Company or Merger Sub, all such deeds, bills of
sale, instruments of conveyance, assignments and assurances and to take and do,
in the name and on behalf of each of such corporations or otherwise, all such
other actions and things as may be necessary or desirable to vest, perfect or
confirm any and all right, title or interest in, to and under such rights,
properties or assets in the Surviving Corporation or otherwise to carry out this
Agreement.

1.2 Closing and Effective Time of the Merger. The closing of the Merger (the
“Closing”) will take place at 10:00 a.m., Boston, Massachusetts time, on a date
to be specified by the parties (the “Closing Date”), such date to be no later
than the second Business Day after satisfaction or waiver of all of the
conditions set forth in Article 6 (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the fulfillment or
waiver of those conditions at the Closing), at the offices of Latham & Watkins
LLP, 200 Clarendon Street, 20th Floor, Boston, Massachusetts 02116, unless
another time, date or place is agreed to in writing by the parties hereto.
Concurrently with the Closing, the Company shall cause an appropriate
certificate of merger (the “Certificate of Merger”) to be executed, acknowledged
and filed with the Secretary of State of the State of Delaware in accordance
with the relevant provisions of the DGCL and shall make all other filings or
recordings required under the DGCL. The Merger shall become effective at such
time the Certificate of Merger shall have been duly filed with the Secretary of
State of the State of Delaware or such other date and time as is agreed upon by
Parent and the Company and specified in the Certificate of Merger, such date and
time hereinafter referred to as the “Effective Time”.

ARTICLE 2

EFFECT OF THE MERGER ON CAPITAL STOCK

2.1 Conversion of Securities. At the Effective Time, by virtue of the Merger and
without any action on the part of Parent, Merger Sub, the Company or the holders
of any of capital stock or other securities of Parent, Merger Sub or the
Company:

(a) Conversion of Common Stock. Subject to Section 2.2, each share of common
stock, par value $0.01 per share, of the Company (a “Share” or collectively, the
“Shares”) issued and outstanding immediately prior to the Effective Time, other
than Shares to be cancelled in accordance with Section 2.1(b) and other than
Dissenting Shares, shall be converted into the right to receive $14.80 in cash,
without interest (the “Per Share Amount”).

 

2



--------------------------------------------------------------------------------

(b) Cancellation of Treasury Stock and Parent-Owned Stock. All Shares that are
held in the treasury of the Company or owned of record by any Company Subsidiary
and all Shares owned of record by Parent, Merger Sub or any of their respective
wholly-owned Subsidiaries shall be cancelled and shall cease to exist, with no
payment being made with respect thereto.

(c) Merger Sub Common Stock. Each share of common stock, par value $0.001 per
share, of Merger Sub issued and outstanding immediately prior to the Effective
Time shall be converted into and become one newly and validly issued, fully paid
and nonassessable share of common stock of the Surviving Corporation.

The cash to be paid upon the conversion of Shares pursuant to Section 2.1(a) is
referred to herein as the “Merger Consideration”. At the Effective Time, all of
the Shares shall cease to be outstanding, shall be cancelled and shall cease to
exist, and each certificate (a “Certificate”) formerly representing any of the
Shares (other than Shares to be cancelled in accordance with Section 2.1(b) and
other than Dissenting Shares) shall thereafter represent only the right to
receive the Merger Consideration, in each case without interest, subject to
compliance with the procedures for surrender of such Shares as set forth in
Section 2.2. Notwithstanding anything in this Agreement to the contrary, if,
from the date of this Agreement until the Effective Time, the outstanding shares
of Common Stock or the securities convertible into or exercisable for shares of
Common Stock shall have been changed into a different number of shares or a
different class by reason of any reclassification, stock split (including a
reverse stock split), recapitalization, split-up, combination, exchange of
shares, readjustment, or other similar transaction, or a stock dividend or stock
distribution thereon shall be declared with a record date within said period,
the Merger Consideration and any other similarly dependent items, as the case
may be, shall be appropriately adjusted to provide the holders of Shares the
same economic effect as contemplated by this Agreement prior to such event.

2.2 Payment for Securities; Surrender of Certificates.

(a) Payment Agent. At or immediately following the Effective Time, Parent shall
deposit or shall cause to be deposited with a nationally recognized financial
institution designated by Parent and reasonably acceptable to the Company (the
“Payment Agent”) in immediately available funds all of the cash necessary to pay
the Merger Consideration (such cash deposited with the Payment Agent being
hereinafter referred to as the “Payment Fund”). The Payment Fund shall be
invested by the Payment Agent, as directed by Parent, in short-term obligations
of the United States of America with maturities of no more than 30 days or other
investments designated by Parent from an investment menu approved by the Company
prior to the Effective Time (with such approval not to be unreasonably withheld,
conditioned or delayed), pending payment thereof by the Payment Agent to the
holders of Shares pursuant to this Article 2. The Payment Agent shall, pursuant
to irrevocable instructions, deliver the cash contemplated to be paid pursuant
to Section 2.1 out of the Payment Fund. The Payment Fund shall not be used for
any other purpose.

(b) Procedures for Surrender. As promptly as practicable after the Effective
Time, Parent shall cause the Payment Agent to mail to each holder of record of a
Certificate or non-certificated Shares represented by book-entry (“Book-Entry
Shares”), in each case whose Shares were converted into the right to receive the
Merger Consideration at the Effective Time pursuant to this Agreement: (i) a
letter of transmittal, which shall specify that delivery shall be effected, and
risk of loss and title to the Certificates shall pass, only upon delivery of the
Certificates to the Payment Agent, and shall otherwise be in such form and have
such other provisions as Parent may reasonably specify and as reasonably
approved by the Company prior to the Effective Time, and (ii) instructions for
effecting the surrender of the Certificates or Book-Entry Shares in exchange for
payment of the Merger Consideration. Upon surrender of Certificates for
cancellation to the Payment Agent or to such other agent or agents as may be
appointed by Parent (or an affidavit of loss in lieu thereof and in compliance
with paragraph (f) below), and upon delivery of a letter of transmittal, duly
executed and in proper form, with respect to such Certificates or Book-Entry
Shares, and such other documents as may reasonably be required by the Payment
Agent, and subject to any withholding as provided in paragraph (e) below, the
holder of such Certificates or Book-Entry Shares shall be entitled to receive in
exchange therefor the amount of cash into which

 

3



--------------------------------------------------------------------------------

each Share formerly represented by such Certificates and each Book-Entry Share
was converted pursuant to Section 2.1(a), and the Certificates so surrendered
shall forthwith be cancelled. In the event of a transfer of ownership of Common
Stock that is not registered in the transfer records of the Company, payment of
Merger Consideration may be made to a Person other than the Person in whose name
the Certificate so surrendered is registered, if such Certificate shall be
properly endorsed or shall otherwise be in proper form for transfer and the
Person requesting such payment shall pay any transfer and other similar Taxes
required by reason of the payment of the Merger Consideration to a Person other
than the registered holder of the Certificate so surrendered or shall establish
to the satisfaction of Parent that such Taxes either have been paid or are not
required to be paid. Payment of the Merger Consideration with respect to
Book-Entry Shares shall only be made to the Person in whose name such Book-Entry
Shares are registered. Until surrendered as contemplated by this Section 2.2,
each Certificate and each Book-Entry Share shall be deemed at any time after the
Effective Time to represent only the right to receive the Merger Consideration
into which the Shares theretofore represented by such Certificate or Book-Entry
Share having been converted pursuant to Section 2.1(a). No interest shall be
paid or accrue on any cash payable upon surrender of any Certificate or
Book-Entry Share.

(c) Transfer Books; No Further Ownership Rights in Shares. As of the close of
business on the date of the Effective Time, the stock transfer books of the
Company shall be closed and thereafter there shall be no further registration of
transfers of Shares on the records of the Company. The Merger Consideration paid
in accordance with the terms of this Article 2 upon conversion of any Shares
shall be deemed to have been paid in full satisfaction of all rights pertaining
to such Shares. From and after the Effective Time, the holders of Shares
outstanding immediately prior to the Effective Time shall cease to have any
rights with respect to such Shares except as otherwise provided for herein or by
applicable Law. If, after the Effective Time, Certificates are presented to the
Surviving Corporation for any reason, they shall be cancelled and exchanged as
provided in this Agreement.

(d) Termination of Fund; Abandoned Property; No Liability. At any time following
12 months after the Effective Time, the Surviving Corporation shall be entitled
to require the Payment Agent to deliver to it any portion of the Payment Fund
(including any interest received with respect thereto) not disbursed to holders
of Shares, and thereafter such holders shall be entitled to look only to the
Surviving Corporation (subject to abandoned property, escheat or other similar
Laws) as general creditors thereof with respect to the Merger Consideration
payable upon due surrender of their Shares and compliance with the procedures
set forth in Section 2.2(b), without interest. Notwithstanding the foregoing,
neither the Surviving Corporation nor the Payment Agent shall be liable to any
holder of a Share for Merger Consideration delivered to a public official
pursuant to any applicable abandoned property, escheat or similar Law.

(e) Withholding Rights. Parent, Merger Sub, the Surviving Corporation and the
Payment Agent, as the case may be, shall be entitled to deduct and withhold from
the Merger Consideration otherwise payable pursuant to this Agreement to any
holder of Shares or from the Option Payments to be paid with respect to Vested
Options pursuant to Section 2.4, as applicable, such amounts that Parent, Merger
Sub, the Surviving Corporation or the Payment Agent is required to deduct and
withhold with respect to the making of such payment under the Code or any other
provision of applicable Law; provided that any transfer or other similar Taxes
payable in connection with the Merger (other than such Taxes required to be paid
by reason of the payment of the Merger Consideration or Option Payments to a
Person other than the holder of record of the Shares or holder of Vested Options
with respect to which such payment is made) shall be paid by Parent and Merger
Sub. Parent, Merger Sub, the Surviving Corporation and the Payment Agent, as
applicable, shall timely remit to the appropriate Governmental Entity any and
all amounts so deducted or withheld. To the extent that amounts are so withheld
by Parent, Merger Sub, the Surviving Corporation or the Payment Agent, such
amounts shall be treated for all purposes of this Agreement as having been paid
to the holder of Shares or Vested Options, as applicable, in respect of which
such deduction and withholding was made by Parent, Merger Sub, the Surviving
Corporation or the Payment Agent.

(f) Lost, Stolen or Destroyed Certificates. In the event that any Certificate
shall have been lost, stolen or destroyed, the Payment Agent shall issue in
exchange for such lost, stolen or destroyed Certificates, upon the

 

4



--------------------------------------------------------------------------------

making of an affidavit of that fact by the holder thereof in a form reasonably
acceptable to Parent, the Merger Consideration payable or deliverable in respect
thereof pursuant to this Agreement; provided, however, that Parent may, in its
reasonable discretion and as a condition precedent to the payment of such Merger
Consideration, require the owner of such lost, stolen or destroyed Certificate
to deliver a bond in such sum as Parent and the Company may reasonably direct as
indemnity against any claim that may be made against Parent, Merger Sub, the
Surviving Corporation or the Payment Agent with respect to the Certificate
alleged to have been lost, stolen or destroyed.

2.3 Dissenting Shares. Notwithstanding anything in this Agreement to the
contrary, Shares outstanding immediately prior to the Effective Time and held by
a holder who is entitled to demand and has properly demanded appraisal for such
Shares in accordance with, and who complies with, Section 262 of the DGCL (such
Shares, “Dissenting Shares”) shall not be converted into the right to receive
the Merger Consideration as provided in Section 2.1(a), and shall instead
represent the right to receive the fair value of such Dissenting Shares in
accordance with Section 262 of the DGCL. If any such holder fails to perfect or
otherwise waives, withdraws or loses his right to appraisal under Section 262 of
the DGCL or other applicable Law, then such Dissenting Shares shall be deemed to
be Shares that have been converted as of the Effective Time into, and to have
become exchangeable solely for, the right to receive the Merger Consideration as
provided in Section 2.1(a) and Section 2.2, without interest. The Company shall
give Parent and Merger Sub prompt notice of any demands received by the Company
for appraisal of Shares, and Parent and Merger Sub shall have the right to
participate in all negotiations and proceedings with respect to such demands
except as required by applicable Law. The Company shall not, except with the
prior written consent of Parent, make any payment with respect to any demands
for fair value for Dissenting Shares or offer to settle, settle or negotiate in
respect of any such demands.

2.4 Treatment of Company Options, Stock Plans.

(a) Treatment of Options. As of the Effective Time, each outstanding option to
purchase Shares (the “Company Options”), under any stock option plan of the
Company, including the Micronetics 2006 Equity Incentive Plan, as amended, and
any other plan, agreement or arrangement of the Company or any Company
Subsidiary described in Section 2.4 of the Company Disclosure Letter
(collectively, the “Company Equity Plans”), which is vested immediately prior to
the Effective Time (each, a “Vested Option”) shall be cancelled and, in exchange
therefor, each former holder of any such cancelled Vested Option shall be
entitled to receive, in consideration of the cancellation of such Vested Option
and in settlement therefor, a payment in cash (subject to any withholding in
accordance with Section 2.2(e)) of an amount equal to the product of (i) the
total number of Shares previously subject to such Vested Option and (ii) the
excess, if any, of the Per Share Amount over the exercise price per Share
previously subject to such Vested Option (such amounts payable hereunder, the
“Option Payments”). From and after the Effective Time, any such cancelled Vested
Option shall no longer be exercisable by the former holder thereof, but shall
only entitle such holder to the payment of the Option Payment. Effective as of
the Effective Time, Parent shall assume the Company Equity Plans and each
Company Option, which is unvested immediately prior to the Effective Time (each,
an “Assumed Company Option”) together with the option agreements representing
each such Assumed Company Option; provided, however that the Parent shall not
assume the Micronetics 2003 Equity Incentive Plan, as amended or any Company
Options issued thereunder. Each Assumed Company Option shall thereafter be
exercisable for such number of shares of Parent’s common stock, par value $.01
per share (the “Parent Common Stock”) as equals the number of shares of Common
Stock subject to such Assumed Company Option multiplied by the Option Exchange
Ratio (rounded down to the nearest whole number). The exercise price per share
of each such Assumed Company Option shall be equal to the exercise price per
share set forth in the option agreement for such Assumed Company Option divided
by the Option Exchange Ratio (rounded up to the next whole cent). The Company
and the administrator of the Company Equity Plans shall each provide reasonable
cooperation to the Parent in connection with its assumption of the Company
Equity Plans and Assumed Company Options on the terms and conditions set forth
in this Section 2.4 including providing necessary information and any notices to
employees. For the avoidance of doubt, the foregoing adjustments shall be
effected in a manner consistent with Section 424(a) of the Code. “Option
Exchange Ratio” means the quotient obtained by dividing (i) the Per Share Amount
by (ii) the average closing

 

5



--------------------------------------------------------------------------------

price of a share of Parent Common Stock as reported on the Nasdaq Global Select
Market during the 20 trading-day period ending on the second to last Nasdaq
trading day immediately prior to the Closing Date. Attached as Exhibit E is a
model calculation for the Option Exchange Ratio and the number and exercise
price for the Assumed Company Options.

(b) Amendment of Company Equity Plans. After the Effective Time, all Company
Equity Plans shall be amended to provide that no further Company Options or
other rights with respect to Shares shall be granted thereunder.

(c) Parent Funding. Not less than 15 days prior to the Closing, the Parent and
the Company will agree on whether the payments to be made pursuant to this
Section 2.4 will be made using the Payment Agent, or the Company’s payroll
system, and at or immediately following the Effective Time, Parent shall either
(i) make a cash contribution to the Surviving Corporation in immediately
available funds to permit the Surviving Corporation to make the payments
required under this Section 2.4 or (ii) transfer an amount of cash to the
Payment Agent sufficient to make the payments required under this Section 2.4.
The Company and the Parent will also agree on the form of transmittal letter to
be used and other procedures in connection with making such payments.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in, or qualified by any matter set forth in, the Company SEC
Documents filed with or furnished to the SEC since April 1, 2011 and prior to
the date of this Agreement (excluding any disclosures contained under the
heading “Risk Factors” or included in any section relating to “forward-looking
statements” to the extent that they are cautionary, predictive or
forward-looking in nature and excluding the other sections set forth in
Section 3 of the Company Disclosure Letter referred to below) or except as set
forth in the disclosure letter delivered by the Company to Parent and Merger Sub
prior to the execution of this Agreement (the “Company Disclosure Letter”) (with
disclosure of any item on such Company Disclosure Letter by reference to any
particular Section or Subsection of this Agreement being deemed to constitute
disclosure with respect to any other Section or Subsection of this Agreement if
the relevance of such disclosure to such other Section or Subsection is
reasonably apparent on the face of such disclosure), the Company hereby
represents and warrants to Parent and Merger Sub as follows:

3.1 Organization and Qualification; Subsidiaries.

(a) The Company and each Company Subsidiary is a corporation or other legal
entity duly organized, validly existing and in good standing under the Laws of
the jurisdiction of its incorporation or organization and has requisite
corporate or organizational, as the case may be, power and authority to own,
lease and operate its properties and assets and to carry on its business as it
is now being conducted. The Company and each Company Subsidiary is duly
qualified or licensed to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its properties or
assets or the conduct of its business requires such qualification or license,
except where the failure to be so qualified, licensed or in good standing,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect.

(b) The Company has made available to Parent, prior to the date hereof, true and
complete copies of (i) the Certificate of Incorporation, as amended, of the
Company (the “Company Charter”), (ii) the Amended and Restated Bylaws, of the
Company (the “Company Bylaws”), and (iii) the certificate of incorporation, or
equivalent organizational document, of each Company Subsidiary, each as in
effect as of the date hereof.

(c) Section 3.1 of the Company Disclosure Letter sets forth a true and complete
list of the Subsidiaries of the Company (each a “Company Subsidiary” and
collectively, the “Company Subsidiaries”), together with the jurisdiction of
organization or incorporation, as the case may be, of each Company Subsidiary
and the jurisdictions in which each Company Subsidiary is authorized to conduct
business.

 

6



--------------------------------------------------------------------------------

3.2 Capitalization.

(a) The authorized capital stock of the Company consists of (i) 10,000,000
shares of common stock, par value $0.01 per share (the “Common Stock”), of
which, as of the close of business on June 8, 2012, there were 4,575,663 shares
issued and outstanding (excluding 837,554 shares of Common Stock held in
treasury), and (ii) 100,000 shares of preferred stock, par value $0.10 per share
(the “Preferred Stock”), of which, as of the close of business on June 8, 2012,
no shares were issued and outstanding. All of the outstanding shares of Common
Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights.

(b) As of the close of business on June 8, 2012, the Company has no shares of
Common Stock or Preferred Stock reserved for or otherwise subject to issuance,
except for (i) 457,000 shares of Common Stock reserved for issuance pursuant to
the Company Equity Plans for outstanding Company Options and (ii) 511,000 shares
of Common Stock reserved for future issuance pursuant to the Company Equity
Plans.

(c) Except for Company Options for not more than 457,000 shares of Common Stock,
there are no (i) options, warrants or other rights relating to any Equity
Interests of the Company or any Company Subsidiary or (ii) agreements or
arrangements obligating the Company or any Company Subsidiary to issue, acquire
or sell any Equity Interests of the Company or any Company Subsidiary. Since the
close of business on June 8, 2012, the Company has not issued any shares of
Common Stock or other Equity Interest. Section 3.2(c) of the Company Disclosure
Letter lists, as of the date of this Agreement, all of the outstanding Company
Options, and names of the holders of the Company Options, the exercise prices,
and how many Company Options are vested as of the date of this Agreement. The
Company has previously furnished to the Parent true and correct copies of all
outstanding agreements evidencing all outstanding Company Options.

(d) There are no bonds, debentures, notes or other indebtedness of the Company
or any Company Subsidiary having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of capital stock of the Company or any Equity Interest of any Company
Subsidiary may vote.

(e) Except with respect to the Company Options and the related award agreements,
there are no outstanding obligations of the Company (i) requiring the
repurchase, redemption or disposition of, or containing any right of first
refusal with respect to, (ii) requiring the registration for sale of or
(iii) granting any preemptive or antidilutive rights with respect to, any Equity
Interests in the Company or any Company Subsidiary.

(f) The Company or another Company Subsidiary owns, directly or indirectly, all
of the issued and outstanding shares of capital stock or other Equity Interests
of each of the Company Subsidiaries, free and clear of any Liens (other than
transfer and other restrictions under applicable federal and state securities
Laws), and all of such shares of capital stock or other Equity Interests have
been duly authorized and validly issued and are fully paid, nonassessable and
free of preemptive rights. Except for Equity Interests in the Company
Subsidiaries, neither the Company nor any Company Subsidiary owns directly or
indirectly any Equity Interest in any Person, or has any obligation to acquire
any such Equity Interest, or to provide funds to or make any investment (in the
form of a loan, capital contribution or otherwise) in, any Company Subsidiary or
any other Person. There are no outstanding obligations to which the Company or
any Company Subsidiary is a party (i) restricting the transfer of, or
(ii) limiting the exercise of voting rights with respect to, any Equity
Interests in any Company Subsidiary.

3.3 Authority.

(a) The Company has all requisite power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby, including the Merger, subject to receipt of
the Company Stockholder Approval and any regulatory approvals referenced in
Section 3.5(a) of the Company Disclosure Letter. The execution, delivery and
performance of this Agreement by

 

7



--------------------------------------------------------------------------------

the Company and the consummation by the Company of the transactions contemplated
hereby, including the Merger, have been duly and validly authorized by all
requisite corporate action, and no other corporate proceedings on the part of
the Company, and no stockholder votes are necessary to authorize the execution,
delivery and performance of this Agreement or to consummate the transactions
contemplated hereby, other than, with respect to the Merger, the Company
Stockholder Approval. This Agreement has been duly authorized and validly
executed and delivered by the Company and, assuming due authorization, execution
and delivery by Parent and Merger Sub, constitutes the legally valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms except that (i) such enforcement may be subject to applicable
bankruptcy, insolvency or other similar Laws, now or hereafter in effect,
affecting creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefore may be brought. The Company Board, at a meeting duly called
and held prior to the execution and delivery of this Agreement, duly and
unanimously adopted resolutions (i) approving and adopting this Agreement, the
Merger and the other transactions contemplated by this Agreement, (ii) approving
the Voting Agreements, (iii) declaring that this Agreement and the Merger are
fair to and advisable and in the best interests of the Company and the Company’s
stockholders, (iv) directing that the adoption of this Agreement be submitted to
a vote at a meeting of the Company’s stockholders, (v) directing that the Proxy
Statement be filed with the SEC and (vi) recommending that the Company’s
stockholders adopt this Agreement, which resolutions, except to the extent
expressly permitted by Section 5.5, have not been rescinded, modified or
withdrawn by the Company Board in any way.

(b) Assuming the accuracy of Section 4.7, the approval of the Merger by the
Company Board referred to in Section 3.3(a) constitutes the only action
necessary to render inapplicable to this Agreement, the Voting Agreements, the
Merger, the other transactions contemplated by this Agreement, including the
transactions under the Voting Agreements, and compliance with the terms of this
Agreement, the restrictions on “business combinations” (as defined in
Section 203 of the DGCL) set forth in Section 203 of the DGCL to the extent, if
any, such restrictions would otherwise be applicable to this Agreement, the
Voting Agreements, the Merger, the other transactions contemplated by this
Agreement, including transactions under the Voting Agreements, or compliance
with the terms of this Agreement. No other state takeover or similar statute or
regulation is applicable to this Agreement, the Voting Agreements, the Merger,
the other transactions contemplated by this Agreement or compliance with the
terms of this Agreement.

3.4 No Conflict. None of the execution, delivery or performance of this
Agreement by the Company or the consummation by the Company of the Merger or any
other transaction contemplated by this Agreement will (with or without notice or
lapse of time, or both): (a) subject to obtaining the Company Stockholder
Approval, conflict with or violate any provision of the Company Charter or
Company Bylaws or any equivalent organizational or governing documents of any
Company Subsidiary; (b) assuming that all consents, approvals, authorizations
and permits described in Section 3.5 of the Company Disclosure Letter have been
obtained and all filings and notifications described in Section 3.5 of the
Company Disclosure Letter have been made and any waiting periods thereunder have
terminated or expired, conflict with or violate any Law applicable to the
Company or any Company Subsidiary or any of their respective properties or
assets; or (c) require any consent or approval under, violate, conflict with,
result in any breach of, or constitute a change of control or default under, or
result in termination or give to others any right of termination, vesting,
amendment, acceleration or cancellation of, or result in the creation of a Lien
upon any of the respective properties or assets of the Company or any Company
Subsidiary pursuant to, any Contract to which the Company or any Company
Subsidiary is a party or by which any of their respective properties or assets
are bound or any Company Permit, except, with respect to clauses (b) and (c),
for any such conflicts, violations, consents, breaches, losses, changes of
control, defaults, other occurrences or Liens which, individually or in the
aggregate, has not had and would not (i) reasonably be expected to have a
Material Adverse Effect or (ii) prevent or materially delay the consummation of
the transactions contemplated by this Agreement.

3.5 Required Filings and Consents. None of the execution, delivery or
performance of this Agreement by the Company, or the consummation by the Company
of the Merger or any other transaction contemplated by this

 

8



--------------------------------------------------------------------------------

Agreement will require (with or without notice or lapse of time, or both) any
consent, approval, declaration, authorization or permit of, or filing or
registration with or notification to, or any other action by or in respect of,
any Governmental Entity, other than (a) the filing and recordation of the
Certificate of Merger as required by the DGCL, (b) the Company Stockholder
Approval, (c) compliance with any applicable requirements of the HSR Act and
those foreign or supranational antitrust and competition Laws identified in
Section 3.5 of the Company Disclosure Letter, (d) compliance with the applicable
requirements of the Exchange Act, including filings with the SEC as may be
required by the Company in connection with this Agreement and the transactions
contemplated hereby, (e) filings as may be required under the applicable rules
and regulations of any stock exchange, and (f) where the failure to obtain such
consents, approvals, declarations, authorizations or permits of, or to make such
filings, registrations with or notifications to, any Governmental Entity,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect or a material adverse effect on the
ability of the Company to perform its obligations under this Agreement that
would not significantly delay the Merger.

3.6 Permits; Compliance with Laws.

(a) The Company and each Company Subsidiary is in possession of all
authorizations, licenses, permits, franchises, grants, consents, qualifications,
permissions, certificates, variances, exemptions, approvals, orders,
registrations and clearances of any Governmental Entity necessary for the
Company and each Company Subsidiary to own, lease and operate its properties and
assets, and to carry on and operate its businesses as currently conducted (the
“Company Permits”), except where the failure to have, or the suspension or
cancellation of, or the failure to be in full force and effect of, any Company
Permits, individually or in the aggregate, has not had and would not reasonably
be expected to have a material adverse impact on the ability of the Company and
the Company Subsidiaries to export products or technology for sale or
manufacture or otherwise have a Material Adverse Effect. All Company Permits are
valid and in full force and effect, except where the failure to be in full force
and effect would not be reasonably be expected to have, individually or in the
aggregate, a material adverse impact on the ability of the Company and the
Company Subsidiaries to export products or technology for sale or manufacture or
otherwise have a Material Adverse Effect. The Company and each Company
Subsidiary is in compliance in all respects with the terms and requirements of
such Company Permits, except where the failure to be in compliance would not
reasonably be expected to have, individually or in the aggregate, a material
adverse impact on the ability of the Company and the Company Subsidiaries to
export products or technology for sale or manufacture or otherwise have a
Material Adverse Effect.

(b) Neither the Company nor any Company Subsidiary is in conflict with, default
under or violation of, any Law applicable to the Company or any Company
Subsidiary or by which any property or asset of the Company or any Company
Subsidiary is bound or affected, except for any conflicts, defaults or
violations that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. No investigation,
inquiry or action by any Governmental Entity with respect to the Company or any
Company Subsidiary is pending, nor has any Governmental Entity indicated to the
Company an intention to conduct any such investigation, inquiry or action,
except with respect to any investigations, inquiry or action initiated or of
which the Company first obtains knowledge after the date of this Agreement, the
outcomes of which if determined adversely to the Company or any Company
Subsidiary, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect.

3.7 SEC Filings; Financial Statements.

(a) SEC Filings. Since April 1, 2010, the Company has timely filed with, or
otherwise furnished to, as applicable, all registration statements,
prospectuses, forms, reports, definitive proxy statements, schedules and other
documents required to be filed with or furnished by it to the SEC pursuant to
the Securities Act or the Exchange Act, as the case may be (such documents and
any other documents filed by the Company with, or furnished by the Company to
the SEC, together with any supplements, modifications and amendments thereto
since the time of filing through the date hereof, collectively, the “Company SEC
Documents”). As of their respective filing dates or, if supplemented, modified
or amended since the time of filing, as of the date of the

 

9



--------------------------------------------------------------------------------

most recent supplement, modification or amendment, the Company SEC Documents
(a) did not at the time each such document was filed contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading and
(b) complied in all material respects with the applicable requirements of the
Exchange Act or the Securities Act, as the case may be. None of the Company
Subsidiaries is required to file or furnish any forms, reports or other
documents with the SEC.

(b) Financial Statements. The audited consolidated financial statements and
unaudited consolidated interim financial statements of the Company and the
consolidated Company Subsidiaries (including, in each case, any related notes
and schedules thereto) included in the Company SEC Documents (collectively, the
“Company Financial Statements”) (i) complied as of their respective dates of
filing with the SEC, in all material respects with the published rules and
regulations of the SEC with respect thereto, (ii) were prepared in accordance
with GAAP (as in effect in the United States on the date of such Company
Financial Statement) applied on a consistent basis during the periods involved
(except in the case of unaudited interim financial statements as may be
permitted by the SEC for Quarterly Reports on Form 10-Q) and (iii) fairly
present in all material respects the consolidated financial position and the
consolidated results of operations, cash flows and changes in stockholders’
equity of the Company and the consolidated Company Subsidiaries as of the dates
and for the periods referred to therein (except, in the case of interim
financial statements, for normal and recurring year-end adjustments and as may
be permitted by GAAP and the applicable rules and regulations of the SEC).

(c) Sarbanes-Oxley. Except as set forth in Section 3.7(c) of the Company
Disclosure Letter, the Company and each of its officers and directors are in
compliance in all material respects with the applicable provisions of the
Sarbanes-Oxley Act.

(d) Internal Controls. Except as set forth in Section 3.7(d) of the Company
Disclosure Letter, the Company has established and maintains a system of
internal controls over financial reporting (as such term is defined in Rules
13a-15(f) and 15d-15(f) of the Exchange Act) that is sufficient to provide
reasonable assurance (i) regarding the reliability of financial reporting and
the preparation of financial statements for external purposes in accordance with
GAAP, (ii) that receipts and expenditures of the Company and the Company
Subsidiaries are being made only in accordance with authorizations of management
and the Company Board, and (iii) regarding prevention or timely detection of the
unauthorized acquisition, use or disposition of the Company’s and the Company
Subsidiaries’ assets that could have a material effect on the Company’s
financial statements.

(e) Disclosure Controls and Procedures. Except as set forth in Section 3.7(e) of
the Company Disclosure Letter, the Company’s disclosure controls and procedures
(as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act) are designed
to ensure that all information (both financial and non-financial) required to be
disclosed by the Company in the reports that it files or furnishes under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and forms of the SEC, and that all such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure and to make
the certifications of the chief executive officer and chief financial officer of
the Company required under the Exchange Act and pursuant to Sections 302 and 906
of the Sarbanes-Oxley Act. Except as set forth in Section 3.7(e) of the Company
Disclosure Letter, the Company has disclosed, based on its most recent
evaluation of such disclosure controls and procedures prior to the date of this
Agreement, to the Company’s auditors and the audit committee of the Company
Board and on Section 3.7(e) of the Company Disclosure Letter (i) any significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting that could adversely affect in any material
respect the Company’s ability to record, process, summarize and report financial
information, and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting. For purposes of this Agreement, the
term “significant deficiency” and “material weakness” shall have the meaning
assigned to them in Public Company Accounting Oversight Board Auditing Standard
2, as in effect on the date of this Agreement.

 

10



--------------------------------------------------------------------------------

3.8 No Undisclosed Liabilities. Except for those liabilities and obligations
(a) reserved against or provided for in the audited consolidated balance sheet
of the Company as of March 31, 2012 or in the notes thereto, (b) incurred since
March 31, 2012 in the ordinary course of business consistent with past practice,
(c) incurred under this Agreement or in connection with the transactions
contemplated hereby, including the Merger, or (d) as described in Section 3.8 of
the Company Disclosure Letter, neither the Company nor any Company Subsidiary
is, as of the date of this Agreement, subject to any liabilities or obligations
of any nature, whether accrued, absolute, determined, determinable, fixed or
contingent, that would be required to be recorded or reflected on a balance
sheet in accordance with GAAP as of the date hereof.

3.9 Absence of Certain Changes or Events.

(a) Since March 31, 2012, through the date of this Agreement, there has not been
any Material Adverse Effect or any change(s), event(s), or development(s) which
have had or would reasonably be expected to have, individually or in the
aggregate with all other such change(s), event(s) or development(s), a Material
Adverse Effect.

(b) Since March 31, 2012, through the date of this Agreement, neither the
Company nor any Company Subsidiary has taken any action that, if taken during
the period from the date of this Agreement through the Effective Time, would
constitute a breach of Section 5.1.

3.10 Information Supplied. None of the information included or incorporated by
reference in the letter to stockholders, notice of meeting, proxy statement or
forms of proxy (together with any amendments or supplements thereto, the “Proxy
Statement”) to be filed with the SEC in connection with the Merger will, at the
date it is first mailed to the Company’s stockholders or at the time of the
Company Stockholder Meeting or at the time of any amendment or supplement
thereto, and none of the information included or incorporated by reference in
any other documents required to be filed by the Company with the SEC in
connection with the Merger, will at the time of filing with the SEC, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they are made, not misleading. The Proxy
Statement will comply as to form in all material respects with the requirements
of the Exchange Act, except that no representation is made by the Company with
respect to statements made or incorporated by reference therein based on
information supplied by or on behalf of Parent or Merger Sub in writing
expressly for inclusion or incorporation by reference in the Proxy Statement.

3.11 Employee Benefit Plans.

(a) The Company Disclosure Letter sets forth a true and complete list of each
material “employee benefit plan” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and any other
material written plan, program, agreement or arrangement providing compensation
or other benefits to any current or former director, officer or employee, which
are maintained, sponsored or contributed to by the Company or any Company
Subsidiary, or under which the Company or any Company Subsidiary has any
material obligation or liability (including, but not limited to, by reason of
being or having been treated as a single employer with any other Person under
Section 414 of the Code or Section 4001(b) of ERISA (an “ERISA Affiliate”))
including all incentive, bonus, deferred compensation, cafeteria, material
fringe benefit, medical, disability, stock purchase or equity incentive
compensation plans, arrangements or programs (each a “Company Benefit Plan”).
The Company has heretofore made available to Parent true, correct and complete
copies of each Company Benefit Plan.

(b) General Compliance. Each Company Benefit Plan has been administered in all
material respects in accordance with its terms and all applicable Laws,
including ERISA and the Code. With respect to the Company Benefit Plans, no
event has occurred and, to the knowledge of the Company, there exists no
condition or set of circumstances in connection with which the Company could be
subject to any material liability (other than for routine benefit liabilities)
under the terms of, or with respect to, such Company Benefit Plans, ERISA, the
Code or any other Law applicable to such Company Benefit Plans. With respect to
each Company Benefit Plan for

 

11



--------------------------------------------------------------------------------

which a separate fund of assets is (or is required to be) maintained, (i) full
and timely payment has been made of all amounts required of the Company, under
the terms of each such Plan or applicable Law, as applied through the Closing
Date, (ii) the fair market value of the assets of each such Company Benefit Plan
as of the end of the most recently ended plan year of that Plan equals or
exceeds the present value of all benefit liabilities under that Plan, and
(iii) none of the assets of any such Company Benefit Plan include any capital
stock or other securities issued by the Company or any ERISA Affiliate;
provided, however, that the Micronetics 2003 Stock Incentive Plan, as amended,
and the Micronetics 2006 Equity Incentive Plan, as amended, shall not be
considered Company Benefit Plans for which a separate fund of assets is
maintained due to the Company’s reservation of Common Stock under such plans.

(c) Tax Qualification of Plans. (i) Each Company Benefit Plan which is intended
to qualify under Section 401(a) of the Code has either received a favorable
determination letter from the IRS as to its qualified status or may rely upon an
opinion letter for a prototype plan and, to the knowledge of the Company, no
fact or event has occurred that would reasonably be expected to adversely affect
the qualified status of any such Company Benefit Plan or require action under
the compliance resolution programs of the IRS to preserve such qualified status,
(ii) there has been no prohibited transaction (within the meaning of Section 406
of ERISA or Section 4975 of the Code, other than a transaction that is exempt
under a statutory or administrative exemption) with respect to any Company
Benefit Plan that could result in material liability to the Company, and
(iii) no suit, administrative proceeding, action or other litigation has been
brought, or to the knowledge of the Company, is threatened against or with
respect to any such Company Benefit Plan, including any audit or inquiry by the
IRS or United States Department of Labor (other than routine benefits claims).

(d) Retiree Welfare Benefits. No Company Benefit Plan provides health or other
welfare benefits after retirement or other termination of employment (other than
(i) continuation coverage required under Section 4980(B)(f) of the Code or other
similar applicable Law or (ii) coverage or benefits the full cost of which is
borne by the employee or former employee (or any beneficiary of the employee or
former employee)).

(e) Title IV of ERISA. No Company Benefit Plan is and the Company has no
outstanding liability with respect to a multiemployer pension plan (as defined
in Section 3(37) of ERISA) or other pension plan subject to Title IV of ERISA.
No liability (contingent or otherwise) to the Pension Benefit Guaranty
Corporation (“PBGC”) or any multiemployer pension plan has been incurred by the
Company or any ERISA Affiliate (other than insurance premiums satisfied in due
course), and no reportable event (within the meaning of Section 4043 of ERISA,
or event or condition which presents a material risk of termination by the PBGC,
has occurred with respect to any retirement plan of an ERISA Affiliate which is
subject to Title IV of ERISA.

(f) Change in Control. No amount that could be received (whether in cash or
property or the vesting of property) as a result of the consummation of the
transactions contemplated by this Agreement, including the Merger, by any
employee, officer or director of the Company or any Company Subsidiary who is a
“disqualified individual” (as such term is defined in Treasury Regulation
Section 1.280G-1) under any Company Benefit Plan could be characterized as an
“excess parachute payment” (as defined in Section 280G(b)(1) of the Code).

(g) To the knowledge of the Company, each Company Option is exempt from
Section 409A of the Code. Except as set forth in Section 3.11(g) of the Company
Disclosure Letter, each Company Benefit Plan that constitutes a nonqualified
deferred compensation plan subject to Section 409A of the Code has been
(i) operated in accordance with a good faith, reasonable interpretation of
Section 409A of the Code or an available exemption therefrom since December 31,
2004 and through December 31, 2009 (to the extent in existence during such
period) and (ii) from and after January 1, 2010 (to the extent in existence
since such date) operated and maintained in documentary and operational
compliance with Section 409A of the Code or an available exemption therefrom,
except, in any case, where such noncompliance may be corrected without any
material liability to the Company or any Company Subsidiary under any Internal
Revenue Service correction program or the proposed (or any finalized)
regulations regarding income inclusion under Section 409A, and to the knowledge
of the Company, such Company Benefit Plans described in this
Section 3.11(g)(ii), if any, are identified on Section 3.11(g) of the Company
Disclosure Letter.

 

12



--------------------------------------------------------------------------------

3.12 Labor and Other Employment Matters.

(a) The Company and each Company Subsidiary is in compliance in all respects
with all applicable Laws respecting labor, employment, fair employment
practices, terms and conditions of employment, workers’ compensation,
occupational safety, plant closings, and wages and hours. Neither the Company
nor any Company Subsidiary is a party to or bound by any collective bargaining
or similar agreement or relationship with any labor organization. As of the date
of this Agreement, there is no (i) ongoing, and to the knowledge of the Company,
pending or threatened work stoppage, slowdown or labor strike against the
Company or any Company Subsidiary; (ii) unfair labor practice or other
labor-related charge pending or, to the knowledge of the Company, threatened by
or on behalf of any employees of the Company or any Company Subsidiary; or
(iii) written communication received by the Company or any Company Subsidiary of
the intent of any Governmental Entity responsible for the enforcement of labor
or employment Laws to conduct an investigation of or affecting the Company or
any Company Subsidiary and, to the knowledge of the Company, no such
investigation is in progress.

(b) Section 3.12(b) of the Company Disclosure Letter sets forth a true and
complete list of (i) severance or employment agreements with directors,
officers, or employees of the Company or any Company Subsidiary, (ii) severance
programs of the Company or any Company Subsidiary with or relating to its
employees, or (iii) plans, programs or other agreements of the Company or any
Company Subsidiary with or relating to its directors, officers, key employees or
consultants which contain change in control provisions.

3.13 Contracts.

(a) All Contracts, including amendments thereto, required to be filed (whether
or not filed by the Company with the SEC) as an exhibit to any report of the
Company filed pursuant to the Exchange Act of the type described in
Item 601(b)(10) of Regulation S-K promulgated by the SEC have been filed, and no
such Contract has been amended or modified, except for such amendments or
modifications which have been filed as an exhibit to a subsequently dated and
filed Company SEC Document. All such filed Contracts (excluding any Contracts or
amendments thereto that have been redacted or that are missing schedules or
exhibits) shall be deemed to have been made available to Parent.

(b) Except as set forth on Section 3.13(b) of the Company Disclosure Letter, as
of the date of this Agreement,

(i) Neither the Company nor any Company Subsidiary is a party to or bound by any
Contract pursuant to which the Company or any Company Subsidiary has agreed not
to compete with any Person in any area or to engage in any activity or business,
or pursuant to which any benefit or right is required to be given or lost, or
any penalty or detriment is incurred, as a result of so competing or engaging;

(ii) Neither the Company nor any Company Subsidiary is a party to or bound by
any Contract that provides for exclusivity or any similar requirement or
pursuant to which the Company or any Company Subsidiary is restricted in any
way, or which after the Effective Time could restrict Parent or any Company
Subsidiary in any way, with respect to the development, manufacture, marketing
or distribution of their respective products or services or otherwise with
respect to the operation of their businesses, or pursuant to which any benefit
or right is required to be given or lost, or any penalty or detriment is
incurred, as a result of non-compliance with any such exclusive or restrictive
requirements or which requires the Company or any Company Subsidiary to refrain
from granting license or franchise rights to any other Person;

(iii) Neither the Company nor any Company Subsidiary is a party to or bound by
any Contract pursuant to which the Company or any Company Subsidiary has any
obligation with (1) any Affiliate of the Company or any Company Subsidiary,
(2) any Company Employees, (3) any union or other labor organization or (4) any
Affiliate of any such Person (other than, in each case, (I) offer letters or
employment agreements that are terminable at will by the Company or any Company
Subsidiary both without any penalty and without any

 

13



--------------------------------------------------------------------------------

obligation of the Company or any Company Subsidiary to pay severance or other
compensation or benefits (other than accrued base salary, accrued commissions,
accrued bonuses, accrued vacation pay, accrued floating holidays and legally
mandated benefits), and (II) Company Benefit Plans other than offer letters or
employment agreements);

(iv) Neither the Company nor any Company Subsidiary is a party to or bound by
any Contract under which the Company or any Company Subsidiary has incurred any
indebtedness or has an obligation to incur indebtedness having an aggregate
principal amount in excess of $200,000 or granting any Lien on any asset of the
Company or any Company Subsidiary;

(v) Neither the Company nor any Company Subsidiary is a party to or bound by any
Inbound IP Contract as defined in Section 3.17(h);

(vi) Neither the Company nor any Company Subsidiary is a party to or bound by
any Outbound IP Contract as defined in Section 3.17(h);

(vii) Neither the Company nor any Company Subsidiary is a party to or bound by
any Contract that (A) grants the other party to such Contract or a third party
(other than the Surviving Corporation or its Subsidiaries) “most favored nation”
pricing or terms that (1) apply to the Company or any Company Subsidiary or
(2) following the Effective Time, would apply to Parent, the Surviving
Corporation or any Company Subsidiary, or (B) except for any Contracts in the
form of purchase orders, provide for fixed pricing for a term of 12 or more
months;

(viii) Neither the Company nor any Company Subsidiary is a party to or bound by
any Contract for any joint venture (whether in partnership, limited liability
company or other organizational form) or alliance or similar arrangement;

(ix) Neither the Company nor any Company Subsidiary is a party to or bound by
any Contract for any development, distribution or similar arrangement relating
to any Company Product;

(x) Neither the Company nor any Company Subsidiary is a party to or bound by any
Contract with any Governmental Entity;

(xi) Other than confidentiality agreements, neither the Company nor any Company
Subsidiary is a party to or bound by or has adopted any agreement, retention
program or incentive plan in connection with the transactions contemplated by
this Agreement or the sale process leading to this Agreement; and

(xii) Neither the Company nor any Company Subsidiary is a party to or bound by
any Contract involving the lease, license, use or occupancy of real property.

(c) Section 3.13(c) of the Company Disclosure Letter sets forth (i) (A) the 10
largest customers of the Company and (B) the 10 largest customers of each
Company Subsidiary (determined on the basis of revenues received by the Company
or the applicable Company Subsidiary, respectively, in the fiscal year ended
March 31, 2012) (each such customer, a “Major Customer”); (ii) (A) the 10
largest suppliers to the Company and (B) the 10 largest suppliers to each
Company Subsidiary (determined on the basis of amounts paid by the Company or
the applicable Company Subsidiary, respectively, in the fiscal year ended
March 31, 2012) (the “Major Suppliers”); and (iii) (A) the top five contract
manufacturers for the Company and (B) the top five contract manufacturers for
each Company Subsidiary (determined on the basis of amounts paid by the Company
or the applicable Company Subsidiary, respectively, in the fiscal year ended
March 31, 2012) (the “Major Manufacturers”).

(d) Enforceability. Each Contract of the type described in Section 3.13(a) or
Section 3.13(b) and each existing Contract with a Major Customer, Major Supplier
or Major Manufacturer is referred to herein as a

 

14



--------------------------------------------------------------------------------

“Company Material Contract.” The Company has made available to Parent a complete
and correct copy of each of the Contracts described in Section 3.13(b),
including all amendments thereto. Each of the Company Material Contracts is in
full force and effect (except for those Contracts that have expired in
accordance with their terms) and is a legal, valid and binding agreement of the
Company or a Company Subsidiary, as the case may be, and, to the knowledge of
the Company, of each other party thereto, enforceable against the Company or
such Company Subsidiary, as the case may be, and, to the knowledge of the
Company, against the other party or parties thereto, in each case, in accordance
with its terms, subject to applicable bankruptcy, insolvency or other similar
laws, now or hereafter in effect, affecting creditors’ rights generally.

(e) Performance of Contracts. Each of the Company and each of the Company
Subsidiaries has performed and is performing in all material respects, all
obligations required to be performed by it under the Company Material Contracts
and is not (with or without notice or lapse of time or both) in breach in any
material respect or default thereunder, and, to the knowledge of the Company, no
other party to any of the Company Material Contracts is (with or without notice
or lapse of time or both) in breach in any material respect or default
thereunder.

(f) Section 3.13(f) of the Company Disclosure Letter lists every warranty claim
asserted against the Company or any Company Subsidiary since March 31, 2011 to
the date of this Agreement with a claimed value or anticipated cost of more than
$100,000. There are no warranty or similar claims by the Company or any Company
Subsidiary pending against any supplier or contract manufacturer that has a
claimed value or cost to such supplier or contract manufacturer of more than
$100,000 individually or that would reasonably be expected to have a material
adverse impact on the ability of the Company or any of the Company Subsidiaries
to perform under any Company Material Contract.

3.14 Litigation. There is no (a) suit, claim, action, arbitration,
investigation, inquiry or proceeding to which the Company or any Company
Subsidiary is a party pending or, to the knowledge of the Company, threatened
against the Company or any of the Company Subsidiaries or any of their
respective properties or assets, or (b) to the knowledge of the Company,
governmental inquiry or investigation involving the Company or any Company
Subsidiary. Except as set forth in Section 3.14 of the Company Disclosure
Letter, neither the Company nor any Company Subsidiary is subject to any
outstanding order, writ, injunction, judgment or decree.

3.15 Real Property.

(a) Section 3.15(a) of the Company Disclosure Letter sets forth a true and
complete list of all real property owned in fee by the Company or any Company
Subsidiary (collectively, the “Company Owned Real Property”) and the address for
each Company Owned Real Property. The Company or a Company Subsidiary, as the
case may be, holds good and marketable fee simple title to the Company Owned
Real Property, free and clear of all Liens except for Permitted Liens and has
not leased, subleased, licensed or otherwise granted any right of occupancy to
use any portion thereof to any Person. The Company has provided to Parent true
and complete copies of any existing owners’ policies of title insurance and
surveys obtained by the Company or any Company Subsidiary pertaining to the
Company Owned Real Property.

(b) (i) Section 3.15(b) of the Company Disclosure Letter sets forth a true and
complete list of all real estate leases, subleases, licenses and occupancy
agreements under which the Company or any Company Subsidiary is a lessee or
sublessee (each, a “Company Real Property Lease”) and the address for each
Company Real Property Lease, (ii) each Company Real Property Lease is, to the
knowledge of the Company, enforceable against the Company or any Company
Subsidiary party thereto, in accordance with its terms, except that (A) such
enforcement may be subject to applicable bankruptcy, insolvency or other similar
laws, now or hereafter in effect, affecting creditors’ rights generally and
(B) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefore may be brought, (iii) no notices
of default under any Company Real Property Lease have been received by the
Company or any Company Subsidiary that have not been resolved and (iv) neither
the

 

15



--------------------------------------------------------------------------------

Company nor any Company Subsidiary is in default under any Company Real Property
Lease, and, to the knowledge of the Company, no landlord thereunder is in
default (collectively, the “Company Leased Real Property”). The Company has
provided to Parent true and complete copies of all Company Real Property Leases.

(c) The Company Owned Real Property and the Company Leased Real Property are
referred to collectively herein as the “Company Real Property.” With respect to
the Company Real Property, neither the Company nor any Company Subsidiary has
received any written notice of, nor to the knowledge of the Company does there
exist as of the date of this Agreement, any (i) pending, threatened or
contemplated condemnation or similar proceedings, or any sale or other
disposition of any Company Real Property or any part thereof in lieu of
condemnation, (ii) any pending, threatened or contemplated actions against any
Company Real Property which, if adversely determined, would affect the continued
use or operation of the Company Real Property, and (iii) any pending, threatened
or contemplated use of zoning violations or any rezoning or special designation
proceedings. The Company and the Company Subsidiaries have lawful rights of
direct use and vehicular access to all Company Real Property via a public road
or a permanent, irrevocable, appurtenant easement benefitting such real property
and comprising a part of the Company Real Property necessary to conduct their
businesses substantially as presently conducted, except as would not reasonable
be expected to have, individually or in the aggregate, a Material Adverse
Effect. Neither the Company nor any Company Subsidiary has received any written
notice of, nor does the Company have any knowledge of, any violations of any
applicable Law affecting the Company Real Property, (the “Improvements”) or the
use and occupancy thereof. The Improvements are in good order, repair and
condition, ordinary wear and tear excepted, are free from any latent and patent
defects and are adequate and suitable for the purposes for which they are
presently being used. The Company Real Property is supplied with public or
quasi-public utilities, and other services and systems necessary for the use and
operation of the Improvements located thereon.

3.16 Environmental Matters. Except as set forth on Section 3.16 of the Company
Disclosure Letter:

(a) The Company and each Company Subsidiary is in material compliance with
applicable Environmental Laws and the Company and each Company Subsidiary holds,
in full force and effect, all material Environmental Permits necessary to
conduct their current operations, and are in material compliance with their
respective Environmental Permits.

(b) None of the Company or any Company Subsidiary has received any written
notice, demand, letter or claim alleging that the Company or such Company
Subsidiary is in violation of, or liable under, any Environmental Law, including
with respect to the investigation, sampling, monitoring, treatment, remediation,
removal or cleanup of Hazardous Substances, and to the knowledge of the Company
no such notice, demand or claim has been threatened.

(c) None of the Company or any Company Subsidiary has entered into any consent
decree or is subject to any judgment relating to compliance with Environmental
Laws.

(d) To the knowledge of the Company, no underground tank or other underground
storage receptacle for Hazardous Substances is located on the Company Real
Property and no portion of any Company Real Property has been used for the
handling, manufacturing, processing, storage or disposal of Hazardous
Substances, except as is customary for the operation of the business of the
Company and in material compliance with Environmental Laws, and except as would
not reasonably be expected to result in a material liability to the Company or
any Company Subsidiary.

(e) To the knowledge of the Company, in the course of any activities conducted
by the Company or any Company Subsidiary, no Hazardous Substances have been
generated or are being used on any of the Company Real Property, except in
material compliance with Environmental Laws and except as would not reasonably
be expected to result in a material liability to the Company or any Company
Subsidiary.

 

16



--------------------------------------------------------------------------------

(f) To the knowledge of the Company, there have been no releases or threats of
releases of Hazardous Substances on, upon, into, from or in the vicinity of any
of the Company Real Property in connection with any activities or operations of
the Company or any Company Subsidiary at the Company Real Property; and any
Hazardous Substances that have been generated by the Company or any Company
Subsidiary have been handled and disposed of offsite in material compliance with
Environmental Laws and neither the Company nor any Company Subsidiary has
received notice that it is a potentially responsible party for the investigation
and remediation of Hazardous Substances at any offsite waste disposal location.

(g) Neither the Company Real Property located in the State of Connecticut nor
any business operated thereon is an Establishment as defined under
Section 22a-134(3) of the Connecticut Transfer Act, §§ 22a-134 through
22a-134(e) of the Connecticut General Statutes (the “Transfer Act”) and no such
Company Real Property or business is subject to the Transfer Act by virtue of
the transactions set forth herein and contemplated hereby.

(h) To the extent any Company Real Property located in the State of New Jersey
or any business operated thereon is subject to the New Jersey Industrial Site
Recovery Act, N.J.S.A. 13:1K-6 et seq., as amended (“ISRA”), by virtue of the
transactions set forth herein and contemplated hereby, all such Company Real
Property and businesses are exempt from the substantive requirements of ISRA
based upon the applicability of the de-minimis quantity exemption pursuant to
Section 7:26B-5.9 of ISRA.

(i) The Company has delivered to the Parent true and complete copies of any
Phase 1 or Phase 2 environmental reports and any material reports, audits,
assessments, studies, data or analyses in the possession or control of the
Company or any Company Subsidiary pertaining to the Company Real Property.

Notwithstanding any other provisions of this Agreement to the contrary, the
representations and warranties made in this Section 3.16 and in Section 3.4 and
Section 3.7 are the sole and exclusive representations and warranties made by
the Company in this Agreement with respect to Hazardous Substances,
Environmental Laws, Environmental Permits and any other matter related to the
environment or the protection of human health and worker safety.

3.17 Intellectual Property.

(a) Section 3.17(a) of the Company Disclosure Letter sets forth a complete and
correct list of all Intellectual Property that is Registered and owned by the
Company or any Company Subsidiary as of the date of this Agreement (“Company
Registered Intellectual Property”). For each item of Company Registered
Intellectual Property, Section 3.17(a) of the Company Disclosure Letter includes
the following information: (1) for each patent and patent application, the
title, patent number or application serial number, jurisdiction, filing date,
date issued (if applicable), inventors, owner of record, and present status
thereof; (2) for each registered trademark and trademark application, the
trademark, application serial number or registration number, jurisdiction,
filing date, registration date (if applicable), owner of record, and present
status thereof; (3) for each domain name, the registration date, any renewal
date, owner of record, and name of the registrar; (4) for each copyright
registration and copyright application, the title of the work, number and date
of such registration or application, owner of record, and jurisdiction; and
(5) any actions that must be taken within ninety (90) days after the date hereof
for the purposes of obtaining, maintaining, perfecting, preserving, or renewing
any registrations for Company Registered Intellectual Property, including the
payment of any registration, maintenance, or renewal fees or the filing of any
responses to office actions, documents, applications, or certificates.

(b) To the Company’s knowledge, (i) no written claim challenging the ownership,
legality, use, validity or enforceability of any Company Registered Intellectual
Property has been made by a third party, (ii) no holding, decision, or judgment
has been rendered in any action or proceeding before any court or administrative
authority denying the validity of, Company’s right to register, or Company’s
rights to own or use, any Company Registered Intellectual Property, and (iii) no
action (including any opposition, interference, or re-examination) is

 

17



--------------------------------------------------------------------------------

pending or to the Company’s knowledge, threatened, which challenges the
legality, validity, enforceability, use, or ownership of any Company Registered
Intellectual Property, other than routine office actions of the U.S. Patent and
Trademark Office pertaining to Company Registered Intellectual Property.

(c) To the Company’s knowledge, no third party is infringing upon or otherwise
violating any Owned Intellectual Property Rights.

(d) Except as disclosed in Section 3.17(d) of the Company Disclosure Letter, the
Company or a Company Subsidiary, (i) exclusively owns the entire right, title
and interest in and to all Owned Intellectual Property Rights free and clear of
all Liens (other than Permitted Liens), and (ii) to the Company’s knowledge, has
the right to use all Licensed Intellectual Property Rights free and clear of all
Encumbrances (other than Permitted Encumbrances and the covenants, conditions
and restrictions under which such Licensed Intellectual Property is licensed).
To the Company’s knowledge, except, with respect to the Intellectual Property
Rights licensed by the Company and/or Company Subsidiaries under the Outbound IP
Contracts identified in Section 3.17(h) of the Company Disclosure Letter, in
each case, to the extent provided in such IP Contracts, none of the Owned
Intellectual Property Rights have been licensed to any Person other than the
Company or Company Subsidiaries, except in the ordinary course of business.

(e) To the Company’s knowledge, the conduct of the Company’s Business in the
manner currently conducted, including the current manufacture, use, sale, offer
for sale, promotion, marketing, distribution, export or import of the Company
Products does not infringe upon or otherwise violate any Intellectual Property
that is owned or controlled by a third party.

(f) Neither the Company nor any Company Subsidiary has received in the past six
(6) years any (i) charge, complaint, claim, demand, or notice alleging
interference, infringement, misappropriation, or other violation of the
Intellectual Property of any Person (including any offers to license or request
or demand to refrain from using any Intellectual Property right of any Person in
connection with the conduct of the Business as currently conducted and/or the
manufacture, use, sale, offer for sale, promotion, marketing, distribution,
export or import of the Company Products) except as could not, individually or
in the aggregate, be reasonably expected to cause a Material Adverse Effect, or
(ii) a written request by any Person for indemnification pursuant to any
indemnity obligation granted by Company or any Company Subsidiary with respect
to any interference, infringement, misappropriation, or other violation of any
Intellectual Property.

(g) To the Company’s knowledge, the execution and delivery of this Agreement,
the consummation of the Merger and the other transactions contemplated by this
Agreement, including transactions under the Voting Agreements, and the
compliance with the provisions of this Agreement do not and will not conflict
with, or result in any violation of or default (with or without notice or lapse
of time or both) under, or give rise to any right, license or encumbrance
relating to, any Licensed Intellectual Property Rights necessary for or material
to the conduct of Company’s Business as currently conducted or Owned
Intellectual Property Rights (the “Material Company Intellectual Property”) or
with respect to which the Company or any Company Subsidiary now has or has had
any agreement with any third party, or any right of termination, cancellation or
acceleration of any Material Company Intellectual Property right or obligation
set forth in any agreement to or by which the Company or any Company Subsidiary
is a party or bound, or the loss or encumbrance of any Material Company
Intellectual Property or material benefit related thereto, or result in the
creation of any Lien in or upon any Material Company Intellectual Property.

(h) Section 3.17(h) of the Company Disclosure Letter identifies under separate
headings each Contract, whether written or oral, (i) under which the Company
and/or Company Subsidiaries in-licenses any Licensed Intellectual Property
Rights that any Person except the Company or Company Subsidiaries owns (other
than licenses for generally available off-the-shelf software) (the “Inbound IP
Contracts”), (ii) under which the Company and/or Company Subsidiaries has
granted any Person any right or interest in any Material Company Intellectual
Property (other than non-exclusive licenses granted in the ordinary course of
business) (the “Outbound IP

 

18



--------------------------------------------------------------------------------

Contracts”), and (iii) that otherwise materially affects the Company’s and/or
Company Subsidiaries’ use of or ownership rights in any of the Material Company
Intellectual Property (including settlement agreements and covenants not to sue)
(such contractual obligations, together with the Inbound IP Contracts and
Outbound IP Contracts, the “IP Contracts”). Except as provided in the Inbound IP
Contracts, or as otherwise disclosed in Section 3.17(h) of the Company
Disclosure Letter, the Company and/or Company Subsidiaries do not, as of the
Closing Date, owe any royalties or other payments to any Person for the use of
any Material Company Intellectual Property or the manufacture, use, sale, offer
for sale, marketing, promotion and/or distribution of any Company Products. To
the Company’s knowledge, the Company has delivered or made available to Parent
accurate and complete copies of each of the IP Contracts (or, where an IP
Contract is an oral agreement, an accurate and complete written description of
such IP Contract), in each case, as amended or otherwise modified and in effect.

(i) Except as disclosed in Section 3.17(i) of the Company Disclosure Letter and
except as could not, individually or in the aggregate, be reasonably expected to
cause a Material Adverse Effect, to the Company’s knowledge, none of the Company
Products are subject to any IP Contract or other Contractual Obligation of any
Publicly Available Software that would require the Company and/or Company
Subsidiaries to divulge to any Person any Owned Intellectual Property Rights or
to grant, or purport to grant, to any Person, any rights or immunities under the
Owned Intellectual Property Rights or to any Licensed Intellectual Property
Rights in a manner which would exceed or violate the Company’s or Company
Subsidiaries’ license to such Licensed Intellectual Property Rights.

(j) Except as could not, individually or in the aggregate, be reasonably
expected to cause a Material Adverse Effect, the Company and Company
Subsidiaries have (i) maintained commercially reasonable practices to protect
the confidentiality of the Company’s and Company Subsidiaries’ confidential
information and trade secrets and (ii) required employees and other Persons with
access to the Company’s and Company Subsidiaries’ confidential information
and/or trade secrets to execute written agreements requiring them to maintain
the confidentiality of such information and/or trade secrets and use such
information and/or trade secrets only for the benefit of the Company and/or
Company Subsidiaries.

(k) To the Company’s knowledge and except as could not be reasonably expected to
cause a Material Adverse Effect, the Company’s and/or Company Subsidiaries’
current use and dissemination of any personally-identifiable information
concerning individuals is in compliance in all material respects with all
applicable privacy policies, terms of use, Laws, and contractual obligations
applicable to the Company and/or Company Subsidiaries’ or to which the Company
and/or Company Subsidiaries are bound. To the Company’s knowledge, there have
been no security breaches relating to, or violations of any security policy
regarding, or any unauthorized access of, any data or information used by the
Company and/or Company Subsidiaries, except as could not be reasonably expected
to cause a Material Adverse Effect.

(l) To the Company’s knowledge, and except as could not be reasonably expected
to cause a Material Adverse Effect, except as set forth in Section 3.17(l) of
the Company Disclosure Letter, (i) there are no agreements or arrangements to
which the Company or any Company Subsidiary is a party under which any
Governmental Entity or prime contractor acquires rights with respect to any
Company Products or Owned Intellectual Property Rights which is material to the
Company except “limited rights” with respect to technical data or “restricted
rights” with respect to software as contemplated by the provisions of Federal
Acquisition Regulations (“FAR”) 48 C.F.R. 12.212, 2.101, and 227.7202-1 through
227.7202-4 (June 1995), 252.227-7013(a)(14) (Limited Rights), and
252.227-7014(a)(15) (Restricted Rights) of the Department of Defense (“DoD”) FAR
Supplement and its successors, or the equivalent thereof under foreign
applicable law; and (ii) no Governmental Entity has acquired any rights outside
of any such agreements, arrangements or subcontract as the result of providing
any funding relating to the development of any Owned Intellectual Property
Rights; and (iii) no facilities or resources of a university, college, other
educational institution or research center was used in the development of the
Owned Intellectual Property Rights and no university, college, other educational
institution or research center has any claim or right in or to the Owned
Intellectual Property Rights.

 

19



--------------------------------------------------------------------------------

3.18 Tax Matters.

(a) (i) The Company and each Company Subsidiary have timely filed with the
appropriate taxing authority all income Tax and all other material Tax Returns
required to be filed, in the manner required by applicable Law, taking into
account any extensions of time within which to file such Tax Returns, and all
such Tax Returns were complete and accurate in all material respects and
(ii) all income Tax and all other material Taxes (whether or not shown on any
such Tax Return) have been fully paid within the time and in the manner required
by applicable Law, or, where payment is not yet due, has made adequate provision
for all material Taxes in the Company Financial Statements in accordance with
GAAP.

(b) (i) There are no audits, other proceedings, assessments, claims or disputes
pending with regard to any Taxes or Tax Returns of the Company or any Company
Subsidiary; (ii) neither the Company nor any Company Subsidiary has received a
written notice or announcement of any audits or proceedings; (iii) neither the
Company nor any Company Subsidiary has waived any statute of limitations with
respect to Taxes or agreed to any extension of time with respect to any material
Tax assessment or deficiency for any open tax year; (iv) no deficiencies for any
Taxes have been proposed or assessed in writing against or with respect to Taxes
due by, or Tax Returns of, the Company or any Company Subsidiary that remains
unpaid; and (v) no written claim is currently being made by any Governmental
Entity in a jurisdiction where neither the Company nor any Company Subsidiary
files Tax Returns that it is or may be subject to taxation by that jurisdiction.

(c) There are no Tax Liens upon any property or assets of the Company or any
Company Subsidiary except Permitted Liens for Taxes.

(d) Neither the Company nor any Company Subsidiary (i) is or has ever been a
member of an affiliated group (other than a group the common parent of which is
Company) filing a consolidated federal income Tax Return or (ii) is liable for
Taxes of any other Person (other than the Company or a Company Subsidiary) under
Treasury Regulation 1.1502-6 or any similar provision of state, local or foreign
Tax Law, or as a transferee or successor.

(e) In the past five (5) years, neither the Company nor any Company Subsidiary
has been a party to any transaction treated by the parties thereto as a
distribution to which Section 355 of the Code applied.

(f) The Company has not been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code during the applicable period
described in Section 897(c)(1)(A)(ii) of the Code.

(g) None of Company or any of the Company Subsidiaries is a party to, is bound
by or has any obligation under any Tax sharing or Tax indemnity agreement or
similar contract or arrangement (excluding customary Tax indemnification
provisions in commercial Contracts not primarily relating to Taxes).

(h) All Taxes required to be withheld, collected or deposited by or with respect
to Company and each Company Subsidiary have been timely withheld, collected or
deposited as the case may be, and to the extent required, have been paid to the
relevant taxing authority.

(i) No closing agreement pursuant to section 7121 of the Code (or any similar
provision of state, local or foreign law) has been entered into by or with
respect to Company or any Company Subsidiary in the past five (5) years.

(j) Neither the Company nor any Company Subsidiary has agreed or is required to
make any material adjustments pursuant to Section 481(a) of the Code or any
similar provision of state, local or foreign law by reason of a change in
accounting method initiated by it or any other relevant party and neither the
Company nor any Company Subsidiary has any knowledge that the IRS has proposed
any such adjustment or change in accounting method, nor has any application
pending with any Governmental Entity requesting permission for any material
changes in accounting methods that relate to the business or assets of the
Company or any Company Subsidiary.

 

20



--------------------------------------------------------------------------------

(k) Except as expressly set forth in Section 3.11 or Section 3.7, this
Section 3.18 constitutes all of the representations and warranties with respect
to Taxes, and no other representation or warranty in this Agreement shall be
construed to apply to any matter relating to Taxes.

3.19 Opinion of Financial Advisor. The Company Board has received the opinion of
Cypress Partners LLC (“Cypress”), the Company’s financial advisor, to the effect
that, as of the date of this Agreement, the Merger Consideration is fair, from a
financial point of view, to the holders of the Shares. As of the execution of
this Agreement, such opinion has not been withdrawn, revoked or modified. A copy
of such opinion will be provided to Parent solely for information purposes as
promptly as practicable after the date hereof.

3.20 Insurance. Section 3.20 of the Company Disclosure Letter lists all material
fire, liability, workers’ compensation, property, casualty and other forms of
insurance policies maintained by the Company and the Company Subsidiaries
(collectively, the “Company Insurance Policies”). All Company Insurance Policies
are with reputable insurance carriers, provide full and adequate coverage for
all normal risks incident to the business of the Company and the Company
Subsidiaries and their respective properties and assets, and are in character
and amount at least equivalent in all material respects to that carried by
Persons engaged in similar businesses and subject to the same or similar perils
or hazards. Each Company Insurance Policy is in full force and effect and all
premiums due with respect to all Company Insurance Policies have been paid.

3.21 Required Vote. Assuming the representations set forth in Section 4.7 are
accurate, the affirmative vote of the holders of shares representing a majority
of the voting power of the outstanding shares of the Common Stock entitled to
vote at the Company Stockholder Meeting is the only vote required of the holders
of any class or series of capital stock or other Equity Interests of the Company
to adopt this Agreement (the “Company Stockholder Approval”).

3.22 Brokers. Except for Cypress, the Company’s financial advisor, whose fees
and expenses will be paid by the Company pursuant to an engagement letter, a
copy of which has been provided or made available to Parent, neither the Company
nor any Company Subsidiary, nor any of their respective directors, officers or
employees has incurred, on behalf of the Company or any Company Subsidiary, any
obligation to pay any brokerage, finder’s, advisory or similar fee in connection
with the transactions contemplated by this Agreement.

3.23 Government Contracts.

(a) Section 3.23(a) of the Company Disclosure Letter hereto lists and describes:
all (i) contracts, (ii) any subcontracts where a party with whom the Company or
any Company Subsidiary has privity of contract has identified, either directly
or through the incorporation of FAR or FAR supplement (e.g., Defense FAR
(“DFAR”), GSA Acquisition Regulation System (“GSAR”)) “flow down” clauses, a
Governmental Entity as the ultimate customer, (iii) purchase orders, or
(iv) other agreements, in the cases of clauses (i) to (iv), with respect to
which the Company or any of the Company Subsidiaries is currently, or has, at
any time since April 1, 2007, been a party with (A) any federal, state or local
agency or foreign government, (B) any other governmental or quasi-governmental
entity, or (C) any party that is doing work on a project with respect to which a
Governmental Entity has been identified, either directly or through the
incorporation of FAR or FAR supplement (e.g., DFAR, GSAR) “flow down” clauses,
as the ultimate customer by a party with whom the Company has privity of
contract and that is financed by or involving any federal, state or local
agency, foreign government, or any other governmental or quasi-governmental
entity; and all bids, proposals or other offers that the Company or any of the
Company Subsidiaries has submitted during the past two (2) years that could
result in the type of contracts, subcontracts, and other agreements described in
(A), (B) and (C) above; provided that Section 3.23(a) of the Company Disclosure
Letter is not required to list any contract, subcontract, purchase order or
other agreement (x) entered into between April 1, 2007 and March 31, 2010, if it
contemplates total payments to the Company or a Company Subsidiary of less than
$250,000 or (y) entered into after March 31, 2010, if it contemplates total
payments to the Company or any Company Subsidiary of less than $100,000, or any
proposal for any such contract, subcontract, purchase order or other proposal if
the total payments contemplated to be paid to the

 

21



--------------------------------------------------------------------------------

Company or any Company Subsidiary are less than $100,000. The contracts,
subcontracts, and other agreements and proposals listed in Section 3.23(a) of
the Company Disclosure Letter are the “Listed Government Contracts and
Proposals” and for purposes of this Agreement, all contracts, subcontracts,
purchase orders and other agreements and proposals therefor that would be
required to be listed in Section 3.23(a) of the Company Disclosure Letter but
for the exclusions set forth in the proviso in the preceding sentence, are,
together with the Listed Government Contracts and Proposals, referred to herein
as “Government Contracts” and “Proposals” and collectively as the “Government
Contracts and Proposals.”

(b) With respect to all Government Contracts and Proposals: (i) the Company and
the Company Subsidiaries have complied in all material respects with all terms
and conditions of each Government Contract and Proposal, including all clauses,
provisions and requirements incorporated expressly, by reference or by operation
of law therein; (ii) the Company and the Company Subsidiaries have complied in
all material respects with all requirements of applicable Laws pertaining to
each Government Contract and Proposal; (iii) all representations and
certifications executed, acknowledged or set forth in or pertaining to each
Government Contract and Proposal were complete and correct in all material
respects as of their effective date, and the Company and the Company
Subsidiaries have complied with all such representations and certifications;
(iv) no Governmental Entity, quasi-governmental entity, prime contractor,
subcontractor or anyone else has notified the Company or any Company Subsidiary,
either orally or in writing, that the Company or any Company Subsidiary has
breached or violated in any material respect any applicable Law, or any
certification, representation, clause, provision or requirement pertaining to
any Government Contract or Proposal; (v) no termination for convenience,
termination for default, cure notice, notice of noncompliance, or show cause
notice has been issued at any time since March 31, 2009 or remains unresolved as
of the date hereof pertaining to any Government Contract or Proposal, and to the
knowledge of the Company, no event, condition or omission has occurred or exists
that would constitute grounds for such action or notice; (vi) neither the
Company nor any of the Company Subsidiaries, nor any of its or their directors,
officers or employees is (or during the last five (5) years has been) under
administrative, civil or criminal investigation, or indictment or audit by any
Governmental Entity or quasi-governmental authority with respect to any alleged
irregularity, misstatement or omission arising under or relating to any
Government Contract or Proposal; (vii) neither the Company nor any of the
Company Subsidiaries, nor any of its or their directors, officers or employees
is (or during the last five (5) years has been) suspended or debarred from doing
business with any Governmental Entity or quasi-governmental entity or is (or
during such period was) the subject of a finding of nonresponsibility or
ineligibility by any Governmental Entity or quasi-governmental entity;
(viii) during the last five (5) years, the Company and the Company Subsidiaries
have not made any voluntary or mandatory disclosure to any Governmental Entity
or quasi-governmental entity with respect to any material alleged irregularity,
misstatement or omission arising under or relating to any Government Contract or
Proposal; (ix) there are no outstanding or pending claims, disputes, lawsuits,
investigations or other legal actions against the Company by any Governmental
Entity or quasi-governmental entity, or by any prime contractor, subcontractor,
vendor or other third party, arising under or relating to any Government
Contract or Proposal; (x) to the knowledge of the Company, the Company and the
Company Subsidiaries have not received any adverse or negative past performance
evaluations or ratings within the past three (3) years; (xi) to the knowledge of
the Company, there are no facts, that could reasonably be expected to result in
an “organizational conflict of interest” as defined in FAR Subpart 9.5, and to
the knowledge of the Company there is no such “organizational conflict of
interest” that might result from the execution of this Agreement or the
consummation of the transactions contemplated hereby; (xii) to the knowledge of
the Company, since March 31, 2009, no audit has resulted in costs being
challenged by any Governmental Entity, auditor or prime contractor relating to
any Government Contract or Proposal; and (xiii) to the knowledge of the Company,
no payment in excess of $10,000 due to the Company or any of the Company
Subsidiaries pertaining to any Government Contract or Proposal has been withheld
or set off.

(c) Except as set forth in Section 3.23(c) of the Company Disclosure Letter,
(i) no reasonable basis exists to give rise to a claim for fraud (as such
concept is defined under the state or federal laws of the United States) in
connection with any Government Contracts and Proposals under United States or
state civil or criminal False Claims Acts, the U.S. Procurement Integrity Act,
or other Laws adopted by any other Governmental Entity,

 

22



--------------------------------------------------------------------------------

as applicable; (ii) the Company and the Company Subsidiaries are not aware of
any circumstances that would likely become a basis for the suspension or
debarment of the Company or any of the Company Subsidiaries, or any of its or
their officers or employees from bidding on contracts or subcontracts for or
with any Governmental Entity; (iii) no Government Contract or Proposal is based
on the Company or Company Subsidiary having section 8(a) status, small business
status, small disadvantaged business status, protege status, veteran-owned small
business status, or other preferential status afforded by federal statute or
regulation; and (iv) the Company and the Company Subsidiaries have not, over the
past three (3) years, with respect to the Government Contracts and Proposals,
individually or collectively, incurred or currently project annual cost overruns
in excess of price.

(d) Section 3.23(d) of the Company Disclosure Letter sets forth all of the
facility security clearances held by the Company and each of the Company
Subsidiaries as of the date of this Agreement. The Company and the Company
Subsidiaries possess all of the facility and personnel security clearances
reasonably necessary to conduct the Business. The Company and the Company
Subsidiaries are in compliance with all applicable national security obligations
and security measures required by the Company’s and the Company Subsidiaries’
Government Contracts and Proposals or applicable Laws including, but not limited
to, compliance with the National Industrial Security Program Operating Manual
(DoD 5220.22-M, as amended), and, to the Company’s knowledge, there are no facts
or circumstances that would, or would reasonably be expected to, result in the
suspension or termination of any government security clearances or that would
reasonably be expected to render the Company or any of the Company Subsidiaries
ineligible for such security clearances in the future.

(e) Section 3.23(e) of the Company Disclosure Letter sets forth a complete and
correct list of each officer, employee or consultant of the Company or any of
the Company Subsidiaries who currently holds or maintains or has otherwise been
granted a security clearance by any Governmental Entity (each, a “Security
Clearance Holder”) and the type, level or classification of each such security
clearance. During the last three years, there has not been, and, to the
Company’s knowledge, there are no facts that could reasonably be expected to
give rise to, any revocation, suspension or failure to renew any security
clearance of the Company, any of the Company Subsidiaries, any site or facility
operated by the Company or any of the Company Subsidiaries or, to the Company’s
knowledge, any Security Clearance Holder. No Governmental Entity has revoked,
suspended or failed to renew any security clearance held or maintained by or
otherwise granted to the Company or any of the Company Subsidiaries, nor has any
Governmental Entity threatened to revoke, suspend or fail to renew any security
clearance held or maintained by or otherwise granted to the Company any of the
Company Subsidiaries or any site or facility operated by the Company or any of
the Company Subsidiaries.

(f) The Company and Company Subsidiaries are and have at all times been in
material compliance with the Export Administration Regulations (15 C.F.R.
§§ 730-774), the International Traffic in Arms Regulations (22 C.F.R.
§§ 120-130), the Foreign Corrupt Practices Act (15 U.S.C. §§ 78dd-1 et seq.),
the foreign assets control regulations (31 C.F.R. §§ 500-598) and other United
States economic sanctions Law and the customs regulations (19 C.F.R. §§ 1-357)
collectively (“Export Laws”). Without limiting the foregoing there are no
pending or, to the Company’s knowledge, threatened claims, proceedings or
investigations against the Company or any Company Subsidiary with respect to
such entity’s import, export or re-export transactions or any Export Laws.

(g) Section 3.23(g) of the Company Disclosure Letter lists all licenses of the
Company and the Company Subsidiaries relating to export, re-export or
transshipment, pending license applications, authorizations and manufacturing
licenses or technical assistance agreements. Except as disclosed on
Section 3.23(g) of the Company Disclosure Letter, the Company and the Company
Subsidiaries have complied with all applicable Export Laws, including compliance
with all license or authorization provisions, terms and conditions under such
laws, during the last five (5) years. There have been no voluntary disclosures
by the Company or the Company Subsidiaries to, or investigations or
administrative enforcement actions or similar proceedings pending or, to the
Company’s knowledge, in process, against the Company or the Company Subsidiaries
by the U.S. Department of State, the U.S. Department of Commerce or the U.S.
Department of Treasury (including the Directorate of Defense Trade Controls,
Bureau of Industry and Security and the Office of Foreign Assets Control) or by
any other Governmental Entity with respect to exports or imports and applicable
Export Laws.

 

23



--------------------------------------------------------------------------------

(h) None of the Company or any Company Subsidiaries, nor any director, officer
or employee, or to the Company’s knowledge any agent or representative
(including, but not limited to, any original equipment manufacturer,
distributor, reseller, systems integrator, consultant, independent contractor)
of the Company or any Company Subsidiaries, has directly or indirectly made,
offered to make, or attempted to make any contribution, gift, bribe, rebate,
payoff, influence payment, kickback or other payment to any Person, private or
public, regardless of what form, whether in money, property or services, in
violation of the Foreign Corrupt Practices Act (15 U.S.C. §§ 78dd-1 et seq.),
any applicable anticorruption law, rule, or regulation, or any applicable laws,
rules, or regulations relating to lobbying expenditures and political
contributions.

3.24 Related Party Transactions. Except as set forth in Section 3.24 of the
Company Disclosure Letter, no executive officer or director of the Company or
any of the Company Subsidiaries or any Person owning 5% or more of Common Stock
(or any of such Person’s immediate family members or Affiliates or associates)
is a party to any Contract with or binding upon the Company or any of the
Company Subsidiaries or any of their respective assets, rights or properties or
has any interest in any property owned by the Company or any of the Company
Subsidiaries or has engaged in any transaction with the foregoing within the
last 12 months.

3.25 No Additional Representations. The Company makes no representation or
warranty as to any matter whatsoever except as expressly set forth in this
Agreement or in any certificate delivered by the Company to Parent or Merger Sub
in accordance with the terms hereof, and specifically (but without limiting the
generality of the foregoing) the Company makes no representation or warranty
with respect to any projections, estimates or budgets delivered or made
available to Parent or Merger Sub (or any of their respective Affiliates,
officers, directors, employees, accountants, consultants, legal counsel,
advisors, agents and other representatives (collectively, the “Parent
Representatives”)) of future revenues, results of operations (or any component
thereof), cash flows or financial condition (or any component thereof) of the
Company and the Company Subsidiaries.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Except as set forth in, or qualified by any matter set forth in, the Parent’s
filings with the SEC since June 30, 2011 (excluding any disclosures contained
under the heading “Risk Factors” or in any section relating to “forward-looking
statements” to the extent that they are cautionary, predictive or
forward-looking in nature) or except as set forth in the disclosure letter
delivered by Parent and Merger Sub to the Company prior to the execution of this
Agreement, including the documents attached to or delivered together with such
disclosure letter (the “Parent Disclosure Letter”) (with disclosure of any item
on such Parent Disclosure Letter by reference to any particular Section or
Subsection of this Agreement being deemed to constitute disclosure with respect
to any other Section or Subsection of this Agreement if the relevance of such
disclosure to such other Section or Subsection is reasonably apparent on the
face of such disclosure), Parent and Merger Sub hereby represent and warrant to
the Company as follows:

4.1 Organization and Qualification. Each of Parent and Merger Sub is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization and has all requisite power
and authority to own, lease and operate its properties and assets and to carry
on its business as it is now being conducted. Each of Parent and Merger Sub is
duly qualified or licensed to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its properties or
assets or the conduct of its business requires such qualification or license,
except where the failure to be so qualified, licensed or in good standing,
individually or in the aggregate, has not materially and adversely affected
Parent’s or Merger Sub’s ability to consummate any of the transactions
contemplated by this Agreement in a timely manner and does not materially and
adversely affect Parent’s or Merger Sub’s ability to perform any of their
respective obligations under this Agreement in a timely manner.

4.2 Authority. Each of Parent and Merger Sub has requisite power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby,

 

24



--------------------------------------------------------------------------------

including the Merger. The execution, delivery and performance of this Agreement
by each of Parent and Merger Sub, and the consummation by Parent and Merger Sub
of the transactions contemplated hereby, have been duly and validly authorized
by all requisite corporate action and no other corporate proceedings on the part
of Parent and Merger Sub and no stockholder votes are necessary to authorize the
execution, delivery and performance of this Agreement or to consummate the
transactions contemplated hereby (other than the adoption of this Agreement by
Parent as sole stockholder of Merger Sub which shall occur immediately after the
execution and delivery hereof). This Agreement has been duly authorized and
validly executed and delivered by Parent and Merger Sub, and assuming due
authorization, execution and delivery by the Company, constitutes a legally
valid and binding obligation of Parent and Merger Sub, enforceable against
Parent and Merger Sub in accordance with its terms except that (i) such
enforcement may be subject to applicable bankruptcy, insolvency or other similar
Laws, now or hereafter in effect, affecting creditors’ rights generally and
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefore may be brought.

4.3 No Conflict. None of the execution, delivery or performance of this
Agreement by Parent, or Merger Sub, or the consummation by Parent or Merger Sub
of the Merger or any other transaction contemplated by this Agreement will (with
or without notice or lapse of time, or both): (a) conflict with or violate any
provision of the certificate of incorporation or articles of incorporation or
bylaws of Parent or Merger Sub; (b) assuming that all consents, approvals,
authorizations and permits described in Section 4.5 have been obtained and all
filings and notifications described in Section 4.5 have been made and any
waiting periods thereunder have terminated or expired, conflict with or violate
any Law applicable to Parent, Merger Sub or any other Parent Subsidiary or any
of their respective properties or assets; or (c) require any consent or approval
under, violate, conflict with, result in any breach of or any loss of any
benefit under, or constitute a default under, or result in termination or give
to others any right of termination, vesting, amendment, acceleration or
cancellation of any provision of the certificate of incorporation or by-laws or
other organizational documents of Parent or Merger Sub, except, with respect to
clauses (b) and (c), for any such conflicts, violations, consents, breaches,
losses, defaults, other occurrences which, individually or in the aggregate,
have not materially and adversely affected Parent’s or Merger Sub’s ability to
consummate any of the transactions contemplated by this Agreement in a timely
manner and do not materially and adversely affect Parent’s or Merger Sub’s
ability to perform any of their respective obligations under this Agreement in a
timely manner.

4.4 Required Filings and Consents. None of the execution, delivery or
performance of this Agreement by Parent and Merger Sub, or the consummation by
Parent and Merger Sub of the Merger or any other transaction contemplated by
this Agreement will require (with or without notice or lapse of time, or both)
any consent, approval, authorization or permit of, or filing or registration
with or notification to, any Governmental Entity, other than (a) the filing and
recordation of the Certificate of Merger as required by the DGCL, (b) compliance
with any applicable requirements of the HSR Act and the other applicable foreign
or supranational antitrust and competition Laws set forth in Section 4.4 of the
Parent Disclosure Letter, (c) compliance with the applicable requirements of the
Securities Act and the Exchange Act, including filings with the SEC as may be
required by Parent or Merger Sub in connection with this Agreement and the
transactions contemplated hereby, (d) filings as may be required under the
applicable rules and regulations of any stock exchange and (e) where the failure
to obtain such consents, approvals, authorizations or permits of, or to make
such filings, registrations with or notifications to any Governmental Entity,
individually or in the aggregate, has not materially and adversely affected
Parent’s or Merger Sub’s ability to consummate any of the transactions
contemplated by this Agreement in a timely manner and does not materially and
adversely affect Parent’s or Merger Sub’s ability to perform any of their
respective obligations under this Agreement in a timely manner.

4.5 Information Supplied. The information supplied by or on behalf of Parent and
Merger Sub in writing expressly for inclusion or incorporation by reference in
the Proxy Statement will not, at the date mailed to the Company’s stockholders
or at the time of the Company Stockholder Meeting, contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.

 

25



--------------------------------------------------------------------------------

4.6 Litigation. As of the date hereof, there is no suit, claim, action or
proceeding to which Parent, Merger Sub or any other Parent Subsidiary is a party
pending, or, to the knowledge of Parent or Merger Sub, threatened that,
individually or in the aggregate, has or would reasonably be expected to
(i) materially and adversely affected Parent’s or Merger Sub’s ability to
consummate any of the transactions contemplated by this Agreement in a timely
manner or materially and adversely affect Parent’s or Merger Sub’s ability to
perform any of their respective obligations under this Agreement in a timely
manner or (ii) challenge the validity or propriety of the Merger. None of
Parent, Merger Sub or any other Parent Subsidiary is subject to any outstanding
order, writ, injunction, judgment or decree that, individually or in the
aggregate, has materially and adversely affected, or would reasonably be
expected to materially and adversely affect, Parent’s or Merger Sub’s ability to
consummate any of the transactions contemplated by this Agreement, or to perform
any of their respective obligations under this Agreement, in a timely manner.

4.7 Ownership of Company Capital Stock. Neither Parent, Merger Sub nor any other
Parent Subsidiary (i) beneficially owns, as of the date hereof, any Shares or
any other securities convertible into or exchangeable or exercisable for, Common
Stock or (ii) is, nor at any time during the last three (3) years has been, an
“interested stockholder” of the Company as defined in Section 203 of the DGCL.

4.8 Ownership of Merger Sub; No Prior Activities. Merger Sub was formed solely
for the purpose of engaging in the transactions contemplated by this Agreement.
All of the outstanding capital stock of Merger Sub is owned directly by Parent.
There are no options, warrants or other rights, agreements, arrangements or
commitments to which Merger Sub is a party relating to the issued or unissued
Equity Interests in Merger Sub or obligating Merger Sub to grant, issue or sell
any of its respective Equity Interests by sale or otherwise.

4.9 Management Arrangements. As of the date hereof, none of Parent or Merger
Sub, or their respective executive officers, directors or affiliates, has
entered into any agreement, arrangement or understanding with any of the
executive officers, directors or affiliates of the Company that is currently in
effect or would or is expected to become effective in the future (upon
consummation of the Merger or otherwise) and that, if effective at the date
hereof, would be required to be disclosed under Item 1005(d) of Regulation M-A
under the Exchange Act.

4.10 Brokers. None of Parent, Merger Sub, or any other Parent Subsidiary, nor
any of their respective stockholders, members, directors, officers, employees or
affiliates, has incurred or will incur on behalf of Parent, Merger Sub, or any
other Parent Subsidiary, any brokerage, finders’, advisory or similar fee in
connection with the transactions contemplated by this Agreement.

4.11 Sufficient Funds; Solvency. At the Closing, Parent and Merger Sub will have
sufficient funds to (i) consummate the transactions contemplated by this
Agreement on the terms contemplated by this Agreement and to pay the full amount
of the Merger Consideration, (ii) pay all transaction fees and expenses of
Parent, the Company and their respective Subsidiaries and (iii) satisfy all of
their respective obligations under Section 5.11 of this Agreement. Assuming that
the representations and warranties of the Company contained in Article 3 of this
Agreement are true and correct in all material respects, that the Company
complies in all material respects with its obligations under Section 5.1 and
that the condition to Closing set forth in Section 6.2(c) is satisfied,
immediately after giving effect to the Merger and the other transactions
contemplated by this Agreement, (i) the aggregate value of the assets of the
Surviving Corporation and its Subsidiaries on a consolidated basis will exceed
their total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) at a fair valuation and at fair saleable value;
(ii) the Surviving Corporation and its Subsidiaries on a consolidated basis will
have the ability to pay their total debts and liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) as they become due in the
usual course of their business; and (iii) the Surviving Corporation and its
Subsidiaries on a consolidated basis will not have an unreasonably small amount
of capital with which to conduct their business.

4.12 No Additional Representations. Parent and Merger Sub acknowledge that in
entering into this Agreement that the Company makes no representation or
warranty as to any matter whatsoever except as

 

26



--------------------------------------------------------------------------------

expressly set forth in this Agreement or in any certificate delivered by the
Company to Parent or Merger Sub in accordance with the terms hereof, and
specifically (but without limiting the generality of the foregoing) that the
Company makes no representation or warranty with respect to any projections,
estimates or budgets delivered or made available to Parent or Merger Sub (or
Parent Representatives) of future revenues, results of operations (or any
component thereof), cash flows or financial condition (or any component thereof)
of the Company and the Company Subsidiaries. Absent fraud, the Company, the
Company Subsidiaries, and their respective affiliates, stockholders and members,
and each of their respective Affiliates, directors, officers, employees,
accountants, consultants, legal counsel, advisors, agents, investment bankers
and other representatives (collectively, “Company Representatives”) shall have
no liability or responsibility based upon any information provided or made
available or statements made or omissions therefrom to Parent, the Parent
Subsidiaries or the Parent Representatives, except as and only to the extent
expressly set forth in this Agreement (as qualified by the Company Disclosure
Letter).

ARTICLE 5

COVENANTS

5.1 Conduct of Business Pending the Closing

(a) The Company agrees that between the date of this Agreement and the Effective
Time, except as set forth in Section 5.1(a) of the Company Disclosure Letter and
except for any actions required under this Agreement or as required by
applicable Law or the regulations or requirements of the Nasdaq Stock Market,
unless Parent shall otherwise agree in writing, the Company will, and will cause
each Company Subsidiary to:

(i) carry on its business only in the usual and ordinary course of business in
substantially the same manner as heretofore conducted;

(ii) pay its Taxes when due, except when the failure to do so would not
individually or in the aggregate reasonably be expected to result in a fine or
penalty;

(iii) pay and perform other obligations when due, except when the failure to do
so would not individually or in the aggregate reasonably be expected to result
in a Material Adverse Effect;

(iv) use its reasonable best efforts consistent with past practice and policies
to preserve substantially intact its present business organization;

(v) use reasonable best efforts to keep available the services of its current
officers and other key employees and maintain its relations and goodwill with
all suppliers, customers, landlords, creditors, licensors, licensees,
distributors, resellers, contract manufacturers, employees and other Persons
having material business relationships with the Company and the Company
Subsidiaries, except in each case where the failure to do so would not
individually or in the aggregate reasonably be expected to result in a Material
Adverse Effect;

(vi) promptly notify Parent in writing of (A) any notice from any Person
alleging that the consent of such Person is or may be required in connection
with any of the Transactions and (B) any legal proceeding commenced, or, to the
knowledge of the Company, threatened against, relating to, involving or
otherwise affecting any of the Company or the Company Subsidiaries that relates
to the Merger, excluding any threats of litigation in the form of press releases
issued by or announcements on internet sites of plaintiff law firms;

(vii) use reasonable best efforts to keep in full force all Insurance Policies
(other than any such policies that are immediately replaced with substantially
similar policies), provided that if it is unable to do so, it shall notify
Parent at least 20 days before such policies terminate or otherwise lapse; and

(viii) to the extent reasonably requested by Parent and permitted under
applicable Law, cause the officers and other key employees of the Company and
the Company Subsidiaries to communicate with Parent

 

27



--------------------------------------------------------------------------------

either directly or through counsel regarding the results of operations and all
material developments in or relating to the Company and any Company Subsidiary,
subject to any limitations advised by counsel to the Company in connection with
applicable antitrust and competition Laws.

(b) Without limiting the foregoing, except as set forth in Section 5.1(b) of the
Company Disclosure Letter and except for any actions required under this
Agreement or as required by applicable Law or the regulations or requirements of
the Nasdaq Stock Market, unless Parent shall otherwise agree in writing (which
agreement in the case of clauses (xii) and (xvii) (insofar as it relates to
clause (xii)) below shall not be unreasonably withheld, delayed or conditioned),
the Company shall not, and shall cause the Company Subsidiaries not to:

(i) except as required by Law, amend its certificate of incorporation or bylaws
or equivalent organizational documents;

(ii) accelerate the vesting of any Company Option;

(iii) issue, deliver, sell, grant or authorize the issuance of any Equity
Interests in the Company or any Company Subsidiary, or securities convertible
into, or exchangeable or exercisable for, any such Equity Interests, or any
rights of any kind to acquire any such Equity Interests or such convertible or
exchangeable securities, other than the issuance of Shares upon the exercise of
Company Options outstanding on the date hereof;

(iv) sell, pledge, dispose of, transfer, lease, license, or encumber any
material property or assets of the Company or any Company Subsidiary, except
pursuant to existing Contracts or the sale of goods in the ordinary course of
business consistent with past practice of the Company and the Company
Subsidiaries;

(v) declare, set aside, make or pay any dividend or other distribution (whether
payable in cash, stock, property or a combination thereof) with respect to any
of its capital stock;

(vi) reclassify, combine, split, subdivide or amend the terms of, or redeem,
purchase or otherwise acquire, directly or indirectly, any of its Equity
Interests;

(vii) merge or consolidate the Company or any Company Subsidiary with any Person
or adopt a plan of complete or partial liquidation or resolutions providing for
a complete or partial liquidation, dissolution, restructuring, recapitalization
or other reorganization of the Company or any Company Subsidiary;

(viii) acquire (whether pursuant to merger, stock or asset purchase or
otherwise) in one transaction or any series of related transactions any Equity
Interests in any Person or any business or division of any Person or all or
substantially all of the assets of any Person (or business or division thereof);

(ix) (A) except for any revolving credit borrowings consistent with the
borrowing forecast included as part of Section 5.1(b) of the Company Disclosure
Letter, incur or assume any indebtedness or issue any debt securities;
(B) assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for the obligations of any other
Person; (C) make any loans, advances or capital contributions to, or investments
in, any other Person, except for advances to employees for travel and business
expenses in the ordinary course of business consistent with past practice; or
(D) cancel any indebtedness owed to the Company or any Company Subsidiary of
more than $25,000 or waive any Subsidiary claims or rights of substantial value;
except, in each case, other than in the ordinary course of business;

(x) hire or engage any employees, consultants or contractors, or encourage any
employees, consultants or contractors to resign from the Company or any of the
Company Subsidiaries, or promote any employees or change the employment status
or titles of any employees, except for (A) the hiring of employees

 

28



--------------------------------------------------------------------------------

based on planned or current searches underway and listed in Section 5.1(b) of
the Company Disclosure Letter, (B) hiring replacement employees to fill existing
positions that have become vacant after the date of this Agreement, at the same
aggregate compensation, or (C) engagements of consultants or contractors in the
ordinary course of business at compensation rates comparable to other
consultants or contractors at similar levels and pursuant to arrangements that
can be terminated without penalty on not more than 30 days notice;

(xi) except to the extent required by applicable Law or the existing terms of
any Company Benefit Plan, any existing agreement or any retention program
established by the Company Board in connection with the transactions
contemplated by this Agreement and disclosed in Section 3.12 of the Company
Disclosure Letter: (A) except as set forth in Section 5.1(b) of the Company
Disclosure Letter, increase wages, bonuses or other compensation, remuneration
or benefits payable or to become payable to its directors, officers or
employees; (B) grant any rights to severance or termination pay to, or enter
into any employment or severance agreement with, any director, officer or
employee of the Company or any Company Subsidiary, or establish, grant, adopt,
enter into or amend any bonus, profit sharing, thrift, stock option, restricted
stock, pension, retirement, deferred compensation, employment, termination,
severance or other plan or agreement for the benefit of any director, officer or
employee; or (C) other than as expressly provided in this Agreement, take any
action to amend or waive any performance or vesting criteria or accelerate
vesting, exercisability or funding under any Company Benefit Plan;

(xii) make any Tax election, settle or compromise any liability for Taxes,
change any method of Tax accounting, file any amended Tax Return, agree to an
extension or waiver of the statute of limitations with respect to the assessment
or determination of Taxes, enter into any closing agreement with respect to any
Tax or surrender any right to claim a Tax refund;

(xiii) make any change in accounting policies or procedures, other than as
required by GAAP;

(xiv) terminate or permit any Company Permit to lapse, other than in accordance
with the terms and regular expiration of any Company Permit, or fail to apply on
a timely basis for any renewal of any renewable Company Permit, except to the
extent such termination, lapse or failure to apply for renewal would not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect;

(xv) modify or amend any Company Material Contract, Government Contract or
Proposal, other than in the ordinary course of business consistent with past
practice provided that the aggregate impact of all such ordinary course
modifications or amendments (A) would not reasonably be expected to result in a
decrease in consolidated revenue of more than $100,000 or a decrease in
consolidated net income of more than $20,000 for the Company and the Company
Subsidiaries in any fiscal quarter or a decrease in consolidated revenue of more
than $200,000 or a decrease in consolidated net income of more than $40,000 over
the remaining life of any single Company Material Contract or Government
Contract or Proposal and (B) would not reasonably be expected to result in a
decrease in revenue from such Company Material Contract or Government Contract
or Proposal by more than 20% over its remaining life;

(xvi) (x) settle any litigation that would require payment of more than $100,000
or require the imposition of any restrictions on the business of the Company or
any Company Subsidiary, or settle any investigation pending with any
Governmental Entity or (y) settle any litigation or threatened litigation
relating to or arising out of the proposed Merger or the transactions
contemplated by this Agreement or seeking an injunction with respect thereto
(“Transaction Litigation,” which shall be governed by this clause (y) only and
not clause (x)), without the consent of the Parent, which consent in the case of
this clause (y) will not be unreasonably withheld, conditioned or delayed; or

(xvii) authorize or enter into any Contract to do any of the foregoing.

With respect to any Transaction Litigation, the Company will cooperate with
Parent to permit Parent to participate in the defense, negotiation and
settlement thereof. Parent will, promptly following the date hereof,

 

29



--------------------------------------------------------------------------------

designate one individual from whom the Company may seek written approval to
undertake any actions not permitted to be taken under this Section 5.1, and will
ensure that such person will respond, on behalf of Parent, to the Company’s
requests in an expeditious manner but in any event, no later than two Business
Days from the Company’s written request.

5.2 Cooperation. The Company and Parent shall coordinate and cooperate in
connection with (a) the preparation of the Proxy Statement and any Other
Filings, (b) determining whether any action by or in respect of, or filing with,
any Governmental Entity is required, or any actions are required to be taken
under, or consents, approvals or waivers are required to be obtained from
parties to, any Company Material Contracts, in connection with the Merger or any
other transaction contemplated by the terms of this Agreement, and (c) timely
taking any such actions, seeking any such consents, approvals or waivers or
making any such filings or furnishing information required in connection
therewith or with the Proxy Statement or any Other Filings.

5.3 Access to Information; Confidentiality.

(a) From the date of this Agreement until the earlier to occur of the Effective
Time or the termination of this Agreement in accordance with the terms of
Article 7, the Company shall, and shall cause each Company Subsidiary and the
Company Representatives to: (i) provide to Parent and Merger Sub and the Parent
Representatives reasonable access at reasonable times and in such a manner as
not to interfere unreasonably with the operation of any business conducted by
the Company or any Company Subsidiary, upon prior written notice to the Company,
to the officers, employees, properties, offices and other facilities of the
Company and the Company Subsidiaries and to the books and records thereof as the
Parent or the Parent Representatives may reasonably request from time to time,
and (ii) furnish promptly such information concerning the business, properties,
contracts, assets and liabilities of the Company and Company Subsidiaries as
Parent or the Parent Representatives may reasonably request; provided, however,
that the Company shall not be required to (or to cause any Company Subsidiary
to) afford such access or furnish such information to the extent that the
Company believes that doing so would: (A) result in the loss of attorney-client
privilege (provided that the Company shall use its reasonable best efforts to
allow for such access or disclosure in a manner that does not result in a loss
of attorney-client privilege), (B) result in the disclosure of any trade secrets
of third parties or violate any obligations of the Company or any Company
Subsidiary with respect to confidentiality to any third party or otherwise
breach, contravene or violate any then effective Contract to which the Company
or any Company Subsidiary is party, provided, that the Company shall use its
reasonable best efforts to obtain the right to provide access to the requested
information, (C) result in a competitor of the Company or any Company Subsidiary
receiving information that is competitively sensitive or (D) breach, contravene
or violate any applicable Law (including the HSR Act or any other antitrust or
competition Law).

(b) With respect to the information disclosed pursuant to Sections 5.3(a),
Parent shall comply with, and shall cause each Parent Subsidiary and each Parent
Representative to comply with, all of their respective obligations under the
amended and restated confidentiality agreement, dated as of the date hereof, by
and between the Company and Parent (the “Confidentiality Agreement”).

5.4 Meeting of Stockholders to Approve the Merger.

(a) Subject to the terms set forth in this Agreement, as promptly as reasonably
practicable following the date of this Agreement, the Company shall prepare and
file with the SEC the Proxy Statement, with the goal of making this filing
within 10 Business Days after the date hereof. Parent, Merger Sub and the
Company will cooperate and consult with each other in the preparation of the
Proxy Statement, including Parent and the Company meeting promptly after the
date hereof to discuss the timing and process for the filing and conferring
periodically thereafter as requested by Parent. Without limiting the generality
of the foregoing, each of Parent and Merger Sub will furnish the Company the
information relating to it required by the Exchange Act to be set forth in the
Proxy Statement. The Company shall not file the Proxy Statement without
providing Parent a reasonable opportunity to review and comment thereon and any
amendments or supplements thereto (and to

 

30



--------------------------------------------------------------------------------

review and comment on any comments of the SEC or its staff on the Proxy
Statement or any amendments or supplements thereto). The Company shall
reasonably consider but shall not be under any obligation to accept or
incorporate any comments received from Parent with respect to the Proxy
Statement or any comments of the SEC or its staff on the Proxy Statement or any
amendments or supplements thereto; provided, however, that the Company shall
accept and incorporate any such comments received from Parent that are necessary
to correct any information provided by Parent for use in the Proxy Statement if
and to the extent that such information shall have become false or misleading in
any material respect or as otherwise required by applicable Laws. The Company
shall use its reasonable best efforts to have the Proxy Statement cleared by the
SEC as promptly as reasonably practicable after it is filed. The Company shall
cause the Proxy Statement to be mailed to the Company’s stockholders as promptly
as practicable after the earlier of (i) receiving notification that the SEC or
its staff is not reviewing the Proxy Statement or (ii) the conclusion of any SEC
or staff review of the Proxy Statement. Subject to Section 5.5, the Company
shall include in the Proxy Statement the recommendation of the Company Board
that the stockholders of the Company vote in favor of the adoption of this
Agreement in accordance with the DGCL (the “Company Recommendation”). The
Company, on the one hand, and Parent, on the other hand, agree to promptly
correct any information provided by it for use in the Proxy Statement if and to
the extent that such information shall have become false or misleading in any
material respect or as otherwise required by applicable Laws, and the Company
further agrees to cause the Proxy Statement, as so corrected (if applicable), to
be filed with the SEC and mailed to holders of Shares, in each case as and to
the extent required by the Exchange Act or the SEC (or its staff).

(b) The Company shall take all action necessary in accordance with and subject
to the requirements of applicable Law: (i) in consultation with Parent, to call,
give notice of, convene and hold the Company Stockholder Meeting to vote on a
proposal to adopt this Agreement and any other related matters to implement the
transactions contemplated by this Agreement; (ii) shall submit such proposal to
such holders at the Company Stockholder Meeting and shall not submit any other
proposal to such stockholders in connection with the Company Stockholder Meeting
without the prior written consent of Parent (which consent shall not be
unreasonably withheld, delayed or conditioned); and (iii) subject to
Section 5.5, use its reasonable best efforts to obtain the Company Stockholder
Approval; provided, however, that the Company may postpone or adjourn the
Company Stockholder Meeting: (v) with the consent of Parent, which, upon the
receipt by Parent of a written request from the Company for such consent, shall
not be unreasonably withheld, conditioned or delayed; (w) for the absence of a
quorum; (x) to allow additional time for the filing and mailing of any
supplement or amendment to the Proxy Statement which the Company Board has
determined is necessary under applicable Law and for such supplement or
amendment to be disseminated and reviewed by the Company’s stockholders prior to
the Company Stockholder Meeting; or (y) if necessary, to solicit additional
proxies in the event that there are not sufficient votes at the time of the
meeting to adopt this Agreement. Without limiting the generality of the
foregoing, unless this Agreement has been terminated pursuant to Article 7, the
Company shall submit this Agreement for the adoption by its stockholders at the
Company Stockholder Meeting, whether or not a Change of Company Board
Recommendation shall have occurred or an Acquisition Proposal shall have been
publicly announced or otherwise made known to the Company or the Company Board
and nothing contained in this Agreement shall be deemed to relieve the Company
of such obligation.

5.5 No Solicitation of Transactions; Change of Company Board Recommendation.

(a) Subject to Sections 5.5(b), 5.5(d), 5.5(e) and 5.5(f), from and after the
date hereof until the Effective Time or, if earlier, the termination of this
Agreement in accordance with Article 7, the Company shall not, and shall cause
the Company Subsidiaries not to, and shall instruct the Company Representatives
not to:

(i) directly or indirectly initiate, solicit or participate or knowingly or
intentionally take any action to encourage, facilitate or assist the submission
or making of any Acquisition Proposal or the making of any inquiry, proposal or
other offer that would reasonably be expected to lead to any Acquisition
Proposal or engage or participate in or continue any discussions or
negotiations, or disclose to any other Person non-public information relating to
the Company or any of the Company Subsidiaries with respect thereto or in
connection therewith;

 

31



--------------------------------------------------------------------------------

(ii) approve, endorse or recommend, or publicly propose to approve, endorse or
recommend, any Acquisition Proposal involving the Company or any proposal,
inquiry or offer that would reasonably be expected to lead to an Acquisition
Proposal;

(iii) except as provided in Sections 5.5(d) and 5.5(e), withdraw or materially
change or qualify, in a manner adverse to Parent, the Company Recommendation;

(iv) approve, endorse or recommend, or propose publicly to approve, endorse or
recommend, or enter into any letter of intent, agreement in principle, term
sheet, acquisition agreement, merger agreement, option agreement, joint venture
agreement, partnership agreement or other similar agreement relating to any
Acquisition Proposal or any proposal, inquiry or offer that would reasonably be
expected to lead to an Acquisition Proposal;

(v) approve any transaction of any nature by which any Person (other than
Parent) would become an “interested stockholder” for purposes of Section 203 of
the DGCL other than to accept a Superior Proposal as provided in paragraph
(d)(ii) below; or

(vi) resolve or agree to do any of the foregoing (any action set forth in the
foregoing clauses (ii), (iii) or (vi) (to the extent related to the foregoing
clauses (ii) or (iii)), a “Change of Company Board Recommendation”).

The Company shall, and shall cause the Company Subsidiaries and Company
Representatives to, promptly cease and immediately cause to be terminated any
activities, discussion or negotiation with any Persons conducted prior to the
date hereof with respect to any Acquisition Proposal. The Company agrees that
any breach of this Section 5.5(a) by any Company Subsidiary or Affiliate of the
Company or any Company Representatives shall constitute a breach of this
Section 5.5(a) by the Company.

(b) Notwithstanding anything to the contrary contained in Section 5.5(a), if at
any time following the date hereof and prior to receipt of the Company
Stockholder Approval (i) the Company, any Company Subsidiary or any Company
Representative receives an Acquisition Proposal involving the Company from a
third party or group of third party Persons that was not solicited by the
Company, the Company Subsidiaries or the Company Representatives and that did
not otherwise result from a breach of this Section 5.5 in any material respect
and (ii) the Company Board determines in good faith, after consultation with its
financial advisors and outside counsel, that such Acquisition Proposal
constitutes or is reasonably likely to result in a Superior Proposal, then the
Company may (A) furnish information (including non-public information) with
respect to the Company and the Company Subsidiaries to the Person or group of
Persons making such Acquisition Proposal and to his, her, its or their
respective representatives (including their respective potential financing
sources), and (B) engage in or otherwise participate in discussions or
negotiations with the Person or group of Persons making such Acquisition
Proposal and his, her, its or their respective representatives (including their
respective potential financing sources) regarding such Acquisition Proposal or
any proposal, inquiry or offer that would reasonably be expected to lead to an
Acquisition Proposal; provided that the Company (x) will not, and will not allow
the Company Subsidiaries and the Company Representatives to, disclose any
information to such Person or group of Persons without first entering into an
Acceptable Confidentiality Agreement with such Person and (y) will as promptly
as practicable provide or make available to Parent any information concerning
the Company or the Company Subsidiaries provided or made available to such other
Person (or its representatives) which was not previously provided or made
available to Parent (except to the extent the disclosure of such information to
Parent would result in a competitor of the Company receiving competitively
sensitive information).

(c) The Company shall promptly (and in any event within 36 hours) notify Parent
in the event that the Company receives any Acquisition Proposal, including the
identity of the third party making such Acquisition Proposal, and the terms and
conditions of any such Acquisition Proposal that were provided to the Company or
a Company Representative in any written form (including e-mail) and the material
terms of any Acquisition

 

32



--------------------------------------------------------------------------------

Proposal provided to the Company or any Company Representative orally. As
promptly as reasonably practicable following the Company first taking such
actions as described in subclauses (A) or (B) of paragraph (b) above (and in any
event within 24 hours), the Company shall provide written notice to Parent of
such determination as provided for in clause (ii) of paragraph (b) above. The
Company shall keep Parent fully informed, on a prompt basis (and, in addition,
will provide daily updates if requested by the Parent), of the status and terms
of any such Acquisition Proposal, including any amendments as to price and other
material amendments to other terms thereof.

(d) Notwithstanding anything to the contrary contained in Section 5.5(a), if the
Company receives a Superior Proposal (determined to constitute such by the
Company Board), the Company Board may at any time prior to the receipt of
Company Stockholder Approval (i) effect a Change of Company Board Recommendation
with respect to such Superior Proposal and/or (ii) terminate this Agreement in
accordance with Section 7.1(f) to enter into (or permit any Company Subsidiary
to enter into) a definitive agreement with respect to such Superior Proposal,
if: (A) the Company promptly notifies Parent, in writing, at least four
(4) Business Days (the “Notice Period”) before making a Change of Company Board
Recommendation or entering into (or causing any Company Subsidiary to enter
into) a definitive agreement with respect to such Superior Proposal, of its
intention to take such action with respect to such a Superior Proposal which
notice shall state expressly (to the extent known by the Company Board) that the
Company has received an Acquisition Proposal that the Company Board intends to
declare a Superior Proposal and that the Company Board intends to make a Change
of Company Board Recommendation and/or the Company intends to enter into a
definitive agreement with respect to a Superior Proposal; (B) the Company
attaches to such notice the most current version of the proposed agreement (and
provides updated information as may be required under paragraph (c) above;
(C) the Company shall, and shall cause the Company Subsidiaries to, and shall
use reasonable best efforts to cause its Representatives to, during the Notice
Period, negotiate with Parent in good faith to make such adjustments in the
terms and conditions of this Agreement so that such Acquisition Proposal ceases
to constitute a Superior Proposal, if Parent, in its discretion, proposes to
make such adjustments (it being agreed that in the event that, after
commencement of the Notice Period, there is any material revision to the terms
of a Superior Proposal, including, any revision in price, the Notice Period
shall be extended, if applicable, to ensure that at least two (2) Business Days
remain in the Notice Period subsequent to the time that the Company notifies
Parent of any such material revision (it being understood that there may be
multiple extensions)); and (D) the Company Board determines in good faith, after
consulting with outside legal counsel and its financial advisors, that such
Superior Proposal continues to constitute a Superior Proposal after taking into
account any adjustments made in writing by Parent during the Notice Period in
the terms and conditions of this Agreement; provided, further, that the Company
shall not terminate this Agreement pursuant to the foregoing clause (ii) unless
in advance of or concurrently with such termination the Company pays the
Termination Fee.

(e) If prior to the receipt of the Company Stockholder Approval, other than in
connection with an Acquisition Proposal the Company Board determines in good
faith, in response to the occurrence of a Company Intervening Event and after
consultation with its financial advisors and outside counsel, that the failure
of the Company Board to effect a Change of Company Board Recommendation would be
inconsistent with the fiduciary duties of the Company Board to the Company’s
stockholders under applicable Law, then, prior to the receipt of the Company
Stockholder Approval, the Company Board may effect a Change of Company Board
Recommendation (a “Permitted Change of Recommendation”), provided that the
Company shall have first provided four (4) Business Days’ prior written notice
(“Notice of a Proposed Change of Company Board Recommendation”) to Parent that
it is prepared to effect a Permitted Change of Recommendation in response to a
Company Intervening Event and describing such Company Intervening Event and
during such four (4) Business Day period, if requested by Parent, engaged in,
and used reasonable best efforts to cause its Representatives to have engaged
in, good faith negotiations with Parent and its Parent Representatives to amend
this Agreement and at the end of such four (4) Business Day period, the Company
Board, after taking into account all changes, which have not been withdrawn, to
the terms of this Agreement, proposed in writing by Parent following such Notice
of a Proposed Change of Company Board Recommendation, again determines in good
faith that the failure to effect a Change of Company Board Recommendation would
be inconsistent with the fiduciary duties of the Company

 

33



--------------------------------------------------------------------------------

Board to the Company’s stockholders under applicable Law. As used in this
Agreement, “Company Intervening Event” means an event or circumstances material
to the Company and the Company Subsidiaries, taken as a whole (other than any
event or circumstance resulting from a breach of this Agreement by the Company
or the Company Subsidiaries), that was unknown to the Company Board on the date
hereof (or if known, the consequences of which were not known or reasonably
foreseeable), which event or circumstance (or consequences) becomes known to the
Company Board prior to the Company Stockholder Approval; provided, however, that
(A) in no event shall the receipt, existence or terms of an Acquisition
Proposal, or any inquiry or matter relating thereto or consequence thereof,
constitute a Company Intervening Event, and (B) in no event shall any increase
in the market price of the Shares, in and of itself, constitute a Company
Intervening Event (provided that the event or circumstance underlying such
increase in the market price of the Shares shall not be excluded, and may be
taken into account, in determining whether there is a Company Intervening
Event).

(f) During the period from the date of this Agreement through the earlier of the
Effective Time and the date of termination of this Agreement, the Company shall
not terminate, amend, modify or waive any provision of any confidentiality
agreement relating to an Acquisition Proposal or standstill agreement to which
the Company or any of the Company Subsidiaries is a party (other than any
involving Parent). During such period, the Company agrees to use reasonable best
efforts to enforce, to the fullest extent permitted under applicable Law, the
provisions of any such agreement, including requesting in writing that any such
third Person (or its agents or advisors) in possession of non-public information
in respect of the Company or any of the Company Subsidiaries that was furnished
on or behalf of the Company and the Company Subsidiaries return or destroy (and
confirm destruction of) all such information, and make follow up requests if
needed. Notwithstanding the foregoing, the Company may waive and may choose not
to enforce any such standstill if the Company Board, determines in good faith
after consultation with its financial advisors and legal counsel, that the
failure to do so would be reasonably likely to be inconsistent with the
fiduciary duties of the Company Board to the Company’s stockholders under
applicable Law and provided that the Company provide a similar waiver of any
standstill obligations of the Parent under this Agreement and the
Confidentiality Agreement.

(g) Nothing contained in this Section 5.5 shall prohibit the Company Board from
(i) disclosing to the stockholders of the Company a position contemplated by
Rule 14e-2(a), Rule 14d-9 or Item 1012(a) of Regulation M-A promulgated under
the Exchange Act; or (ii) making any disclosure to the stockholders of the
Company if the Company Board determines in good faith, after consultation with
outside counsel, that the failure to make such disclosure would be inconsistent
with its fiduciary duties to the stockholders of the Company (for the avoidance
of doubt, it being agreed that the issuance by the Company or the Company Board
of a “stop, look and listen” statement pending disclosure of its position, as
contemplated by Rules 14d-9 and 14e-2(a) promulgated under the Exchange Act,
shall not constitute a Change of Company Board Recommendation).

5.6 Appropriate Action; Consents; Filings.

(a) The Company and Parent shall use their reasonable best efforts to (i) take,
or cause to be taken, all appropriate action and do, or cause to be done, all
things necessary, proper or advisable under applicable Law or otherwise to
consummate and make effective, the Merger and the other transactions
contemplated by this Agreement, including transactions under the Voting
Agreements, as promptly as practicable, (ii) obtain from any Governmental
Entities any consents, licenses, permits, waivers, approvals, authorizations or
orders required to be obtained by Parent or the Company or any of their
respective Subsidiaries, or to avoid any action or proceeding by any
Governmental Entity (including, those in connection with the HSR Act to the
extent required), in connection with the authorization, execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby,
(iii) cause the satisfaction of all conditions set forth in Article 6,
(iv) vigorously defend all lawsuits or other legal, regulatory or other
proceedings to which it is a party challenging or affecting this Agreement or
the consummation of the transactions contemplated by this Agreement, in each
case until the issuance of a final, non-appealable order, (v) seek to have
lifted or rescinded any injunction or restraining order which may adversely
affect the ability of the parties to consummate the transactions contemplated
hereby, in each case until the issuance of a final, non-appealable order, and
(vi) as

 

34



--------------------------------------------------------------------------------

promptly as practicable, and in any event within 15 days after the date hereof,
make or cause to be made all necessary applications and filings, and thereafter
make any other required submissions, and pay any fees due in connection
therewith, with respect to this Agreement and the Merger required under the HSR
Act and any other applicable Law; provided, that the Company and Parent shall
cooperate with each other in connection with determining whether any action by
or in respect of, or filing with, any Governmental Entity is required in
connection with the consummation of the Merger and seeking any such actions,
consents, approvals or waivers or making any such filings. The Company and
Parent shall furnish to each other all information required for any application
or other filing under the rules and regulations of any applicable Law in
connection with the transactions contemplated by this Agreement. No party to
this Agreement shall consent to any voluntary delay of the Closing at the behest
of any Governmental Entity without the consent of the other parties to this
Agreement, which consent shall not be unreasonably withheld, delayed or
conditioned. Parent will not, except as may be consented to in writing by the
Company, directly or indirectly through one or more of its Affiliates, take any
action, including acquiring or making any investment in any corporation,
partnership, limited liability company or other business organization or any
division or assets thereof, that would reasonably be expected to cause a
material delay in the satisfaction of the conditions contained in Article 6 or
the consummation of the Merger. Without limiting this Section 5.6(a), Parent
agrees to use reasonable best efforts to take, or cause to be taken, any and all
steps and to make, or cause to be made, any and all undertakings necessary to
avoid or eliminate each and every impediment under any antitrust, merger
control, competition, or trade regulation Law or any other Law applicable to
Parent, the Company, any Company Subsidiary or the Merger that may be asserted
by any Governmental Entity with respect to the Merger so as to enable the
Effective Time and the Closing, respectively, to occur as promptly as
practicable (and in any event, no later than the Extended Outside Date), but
excluding (A) proposing, negotiating, committing to, and effecting, by consent
decree, hold separate order, or otherwise, the sale, divestiture, licensing or
disposition of such assets or businesses of Parent or the Company or any of
their respective Subsidiaries or (B) accepting any operational or reporting
restrictions or requirements, including restrictions on the ability to change
rates or charges or standards of service, or otherwise taking or committing to
take actions that limit Parent’s or any Parent Subsidiary’s freedom of action
with respect to, or its ability to retain or freely operate, any of the assets,
properties, licenses, rights, product lines, operations or businesses of Parent,
the Company or any of their respective Subsidiaries, in each case whether or not
required in order to avoid the commencement of any proceeding seeking, avoid the
entry of, or to effect the lifting or dissolution of, any injunction, temporary
restraining order, or other order in any suit or proceeding, and whether or not
this would otherwise have the effect of preventing or delaying the Effective
Time or the Closing, as applicable (with any of the foregoing referred to as a
“Material Regulatory Restriction”).

(b) The Company shall give (or shall cause the Company Subsidiaries to give) any
notices to third parties, and use, and cause the Company Subsidiaries to use,
their reasonable best efforts to obtain any third party consents (i) necessary,
proper or advisable to consummate the Merger and the other transactions
contemplated by this Agreement, including transactions under the Voting
Agreements, or (ii) disclosed in the Company Disclosure Letter; provided,
however that the Company and Parent shall coordinate and cooperate in
determining whether any actions, consents, approvals or waivers are required to
be obtained from parties to any Company Material Contracts in connection with
consummation of the Merger and in seeking any such actions, consents, approvals
or waivers. The Parent will use reasonable best efforts to cooperate with all of
the foregoing. In the event that the Company shall fail to obtain any third
party consent described in this Section 5.6(b), the Company shall use its
reasonable best efforts, and shall take any such actions reasonably requested by
the other party hereto, to minimize any adverse effect upon the Company and
Parent, their respective Subsidiaries, and their respective businesses
resulting, or which could reasonably be expected to result, after the Effective
Time, as applicable, from the failure to obtain such consent.

(c) Without limiting the generality of anything contained in this Section 5.6,
each party hereto shall: (i) give the other parties prompt notice of the making
or commencement of any request, inquiry, investigation, action or legal
proceeding by or before any Governmental Entity with respect to the Merger or
any of the other transactions contemplated by this Agreement, including
transactions under the Voting Agreements; (ii) keep the other parties informed
as to the status of any such request, inquiry, investigation, action or legal
proceeding; and

 

35



--------------------------------------------------------------------------------

(iii) promptly inform the other parties of any communication to or from the
Federal Trade Commission, the Department of Justice or any other Governmental
Entity regarding the Merger. Each party hereto will consult and cooperate with
the other parties and will consider in good faith the views of the other parties
in connection with any filing, analysis, appearance, presentation, memorandum,
brief, argument, opinion or proposal made or submitted in connection with the
Merger, or any of the other transactions contemplated by this Agreement,
including transactions under the Voting Agreements. In addition, except as may
be prohibited by any Governmental Entity or by any Law, in connection with any
such request, inquiry, investigation, action or legal proceeding, each party
hereto will permit authorized representatives of the other parties to be present
at each meeting or conference relating to such request, inquiry, investigation,
action or legal proceeding and to have access to and be consulted in connection
with any document, opinion or proposal made or submitted to any Governmental
Entity in connection with such request, inquiry, investigation, action or legal
proceeding.

(d) Nothing contained in this Agreement shall give Parent or Merger Sub,
directly or indirectly, the right to control or direct the operations of the
Company prior to the Effective Time. Prior to the Effective Time, the Company
shall exercise, consistent with the terms and conditions of this Agreement,
complete unilateral control and supervision over its business operations.

5.7 Certain Notices. From and after the date of this Agreement until the
Effective Time, each party hereto shall promptly notify the other party hereto
of (a) the occurrence or non-occurrence of any event that would be likely to
cause any condition to the obligations of any party to effect the Merger or any
other transaction contemplated by this Agreement not to be satisfied or (b) the
failure of the Company, Parent or Merger Sub, as the case may be, to comply with
or satisfy any covenant, condition or agreement to be complied with or satisfied
by it pursuant to this Agreement which would reasonably be expected to result in
any condition to the obligations of any party to effect the Merger or any other
transaction contemplated by this Agreement not to be satisfied; provided,
however, that the delivery of any notice pursuant to this Section 5.7 or the
failure to provide any such notice shall not cure any breach of any
representation, warranty, covenant or agreement contained in this Agreement or
otherwise limit or affect the remedies available hereunder to the party
receiving such notice or providing such notice or obligated to provide such
notice, as applicable.

5.8 Public Announcements. Each of the Company, Parent and Merger Sub agrees that
no public release or announcement concerning the transactions contemplated
hereby shall be issued by any party without the prior written consent of the
Company and Parent (which consent shall not be unreasonably withheld,
conditioned or delayed), except as such release or announcement may be required
by applicable Law or the rules or regulations of any applicable United States
securities exchange or Governmental Entity to which the relevant party is
subject, in which case the party required to make the release or announcement
shall use its commercially reasonable best efforts to allow each other party
reasonable time to comment on such release or announcement in advance of such
issuance and except with respect to any Change of Company Board Recommendation
or other action taken by the Company pursuant to and in compliance with Section
5.5. The Company, Parent and Merger Sub agree that the press releases announcing
the execution and delivery of this Agreement shall be separate press releases
of, and shall not be issued prior to the approval of each of, the Company and
Parent.

5.9 Employee Benefit Matters.

(a) From the Effective Time through March 31, 2013, Parent shall provide or
cause the Parent Subsidiaries, including the Surviving Corporation and the
Company Subsidiaries, to provide such compensation (base salary or wages and
bonus opportunities, but excluding equity plan awards) and health and welfare
benefits (such as 401(k) plan participation and medical insurance) to each
Company Employee that are substantially comparable in the aggregate to those
provided to each Company Employee under the Company Benefit Plans prior to the
Effective Time.

(b) Notwithstanding anything contained herein to the contrary, (i) Parent is not
obligated to continue to employ any employee of the Company or any Company
Subsidiary for any period of time following the Effective

 

36



--------------------------------------------------------------------------------

Time, (ii) nothing in this Agreement shall limit the ability of Parent from
revising, amending or terminating any benefit plan maintained by Parent or the
Parent Subsidiaries (each, a “Parent Benefit Plan”), Company Benefit Plan or
other employee benefit plan, program or policy from time to time, (iii) nothing
in this Agreement shall be construed as an amendment of any Parent Benefit Plan
or Company Benefit Plan, and (iv) no provision of this Section 5.9 shall create
any third party beneficiary rights in any employee, director, former employee or
former director (including any beneficiary or dependent of such employee,
director, former employee or former director) of the Company or any Company
Subsidiary in respect of continued employment or service (or resumed employment
or service).

5.10 Takeover Laws. If any “control share acquisition”, “fair price”, “business
combination” or other anti-takeover Law becomes or is deemed to be applicable to
the Merger, including the acquisition of Shares pursuant thereto, or any other
transaction contemplated by this Agreement, then the Company Board or the Parent
Board, as applicable, shall take all action reasonably available to it to render
such Law inapplicable to the foregoing.

5.11 Indemnification of Directors and Officers.

(a) For a period beginning at the Effective Time and ending on the sixth
anniversary of the Effective Time, the Surviving Corporation shall indemnify and
hold harmless all past and present directors, officers and employees of the
Company or any Company Subsidiary (“Covered Persons”) to the fullest extent
permitted by Law, arising out of acts or omissions in their capacity as
directors, officers or employees of the Company or any Company Subsidiary
occurring at or prior to the Effective Time (“Covered Losses”). To the extent
provided under the Company’s certificate of incorporation and by-laws as in
effect on the date of this Agreement, the Surviving Corporation shall advance
expenses in a timely fashion (including reasonable legal fees and expenses)
incurred in the defense of any claim, action, suit, proceeding or investigation
with respect to the matters subject to indemnification pursuant to this
Section 5.11(a) (“Advanced Expenses”); provided, however, that the Covered
Person to whom expenses are advanced undertakes to repay such Advanced Expenses
to the Surviving Corporation if it is ultimately determined that such Covered
Person is not entitled to indemnification pursuant to this Section 5.11(a).
Notwithstanding anything herein to the contrary, if any claim, action, suit,
proceeding or investigation (whether arising before, at or after the Effective
Time) is made against any such Covered Person with respect to matters subject to
indemnification or expense advancement hereunder on or prior to the sixth
anniversary of the Effective Time, the provisions of this Section 5.11(a) shall
continue in effect until the final disposition of such claim, action, suit,
proceeding or investigation.

(b) For not less than six years from and after the Effective Time, the
certificate of incorporation and bylaws of the Surviving Corporation shall
contain provisions no less favorable with respect to exculpation,
indemnification and advancement of expenses of Covered Persons for periods at or
prior to the Effective Time than are currently set forth in the Company Charter
and the Company Bylaws unless the Parent agrees to directly assume such
indemnification obligations. The indemnification agreements, if any, in
existence on the date of this Agreement with any of the Covered Persons and
disclosed in the Company Disclosure Letter shall be assumed by the Surviving
Corporation, without any further action, and shall continue in full force and
effect in accordance with their terms following the Effective Time.

(c) For the benefit of the Company’s directors and officers, as of the date of
this Agreement and as of the Effective Time, the Company shall be permitted,
prior to the Effective Time, to obtain and fully pay the premium for an
insurance and indemnification policy that provides coverage for a period of six
years from and after the Effective Time for events occurring prior to the
Effective Time (the “D&O Insurance”) that is substantially equivalent to and in
any event not less favorable in the aggregate than the Company’s existing policy
(true and complete copies which have been previously provided to Parent) or, if
substantially equivalent insurance coverage is unavailable, the best available
coverage. If the Company is unable to purchase such D&O Insurance prior to the
Effective Time, the Surviving Corporation shall as of the Effective Time, obtain
and fully pay the premium for D&O Insurance that is substantially equivalent to
and in any event not less favorable in the aggregate than the Company’s existing
policy or, if substantially equivalent insurance coverage is unavailable,

 

37



--------------------------------------------------------------------------------

the best available coverage; provided, however, that the Surviving Corporation
shall not be required to pay an annual premium for the D&O Insurance in excess
of 225% of the last annual premium paid prior to the date of this Agreement, but
in such case shall purchase as much coverage as is available for such amount.
The Surviving Corporation shall maintain such policies in full force and effect,
and continue to honor the obligations thereunder for a period of not less than
six years from and after the Effective Time.

(d) In the event of any breach by the Surviving Corporation of this
Section 5.11, the Surviving Corporation shall be obligated to pay, and the
Parent shall cause the Surviving Corporation to pay, all reasonable expenses,
including attorneys’ fees, that may be incurred by any Covered Persons in
enforcing the indemnity and other obligations provided in this Section 5.11 as
such fees are incurred upon the written request of such Person.

(e) The Parent agrees that in the event that the Surviving Corporation does not
perform its obligations under this Section 5.11 and the D&O Insurance is not
funding on a current basis all Covered Losses and related costs and expenses
required to indemnify and hold harmless any Covered Person in accordance with
this Section 5.11, including with respect to Advanced Expenses, then the Parent
will cause the Surviving Corporation to perform its obligations under this
Section 5.11, including by providing funds to the Surviving Corporation as
needed.

(f) In the event the Surviving Corporation (i) consolidates with or merges into
any other Person and shall not be the continuing or surviving corporation or
entity of such consolidation or merger or (ii) transfers all or substantially
all of its properties and assets to any Person, then proper provision shall be
made so that either (x) such continuing or Surviving Corporation or entity or
transferee of such assets, as the case may be, shall assume the obligations set
forth in this Section 5.11 or (y) the Parent agrees to assume such
indemnification obligations. In the event the Parent (i) consolidates with or
merges into any other Person and shall not be the continuing or surviving
corporation or entity of such consolidation or merger or (ii) transfers all or
substantially all of its properties and assets to any Person, then proper
provision shall be made so that either such continuing Person or transferee of
such assets, as the case may be, shall assume the Parent’s obligations set forth
in this Section 5.11.

(g) The obligations under this Section 5.11 shall not be terminated or modified
in such a manner as to adversely affect any past or present directors, officers
and employees of the Company or any Company Subsidiary to whom this Section 5.11
applies without the consent of such affected Person (it being expressly agreed
that the Persons to whom this Section 5.11 applies are express third party
beneficiaries of this Section 5.11).

5.12 Parent Agreements Concerning Merger Sub. Parent hereby guarantees the due,
prompt and faithful payment, performance and discharge by Merger Sub of, and the
compliance by Merger Sub with, all of the covenants, agreements, obligations and
undertakings of Merger Sub under this Agreement in accordance with the terms of
this Agreement, and covenants and agrees to take all actions necessary or
advisable to ensure such payment, performance and discharge by Merger Sub
hereunder. Parent shall, immediately following execution of this Agreement,
adopt this Agreement in its capacity as sole stockholder of Merger Sub and
deliver to the Company evidence of its vote or action by written consent
approving and adopting this Agreement in accordance with applicable Law and the
certificate of incorporation and bylaws of Merger Sub.

5.13 Section 16 Matters. Prior to the Effective Time, the Company shall take all
such steps as may be required to cause any dispositions by any officer or
director of the Company or any Company Subsidiary who is a covered person of the
Company for purposes of Section 16 of the Exchange Act of Shares to be an exempt
transaction under Rule 16b-3 promulgated under the Exchange Act.

5.14 Acquisition of Shares. Except pursuant to the Merger, from and after the
date of this Agreement and prior to the earlier of the Effective Time and the
termination of this Agreement pursuant to Article 7, Parent and its Subsidiaries
(including Merger Sub) and Parent’s Affiliates shall not acquire, directly or
indirectly, any Shares, except to the extent that such acquisition of Shares is
permitted under the Confidentiality Agreement in connection with a First Trigger
Event (as defined therein).

 

38



--------------------------------------------------------------------------------

5.15 Transfer Taxes. Except as provided in Section 2.2(b) with respect to
payments of Merger Consideration to Persons other than the registered holders of
Shares, all stock transfer, real estate transfer, documentary, stamp, recording
and other similar Taxes (“Transfer Taxes”) incurred in connection with the
transactions contemplated by this Agreement, including the Merger, shall be paid
by either Merger Sub or the Surviving Corporation, and the Company shall
cooperate with Merger Sub, the Surviving Corporation and Parent in preparing,
executing and filing any Tax Returns with respect to such Transfer Taxes.

5.16 FIRPTA Certificate. Prior to the Effective Time, the Company shall deliver
to Parent a properly executed statement from the Company in accordance with the
requirements of Treasury Regulation Section 1.897-2(h) for purposes of
satisfying the requirements of Treasury Regulation Section 1.1445-2(c)(3).

5.17 Employee Confidentiality Agreements. Prior to the Closing, the Company will
use reasonable best efforts to obtain from the employees of the Company and the
Company Subsidiaries listed in Section 5.17 of the Company Disclosure Letter a
signed written confidentiality agreement in a form previously approved by the
Parent and the Company for this purpose.

ARTICLE 6

CONDITIONS TO CONSUMMATION OF THE MERGER

6.1 Conditions to Obligations of Each Party to Consummate the Merger. The
respective obligations of each party to consummate the Merger shall be subject
to the satisfaction or waiver by a joint action of the parties hereto at or
prior to the Effective Time of each of the following conditions:

(a) Stockholder Approvals. The Company shall have obtained the Company
Stockholder Approval.

(b) No Injunction. No federal or state court of competent jurisdiction or other
Governmental Entity shall have enacted, issued, promulgated, enforced or entered
any order, decree, judgment, injunction or other ruling (whether temporary,
preliminary or permanent), in any case which is in effect and which prevents or
prohibits consummation of the Merger and no Governmental Entity shall have
commenced any legal proceeding, or stated in writing that it will commence any
legal proceeding, to obtain any such order, decree, judgment, injunction or
other ruling; provided, however, that the condition in this Section 6.1(b) shall
not be available to any party whose failure to fulfill its obligations pursuant
to Section 5.2 or Section 5.6 shall have been the cause of, or shall have
resulted in, such order, decree, judgment, injunction or other ruling.

(c) Governmental Approvals. The approvals and consents from Governmental
Entities listed on Section 6.1(c) of the Company Disclosure Letter shall have
been obtained (including any applicable waiting period, together with any
extensions thereof, under the HSR Act shall have expired or been terminated) at
or prior to the Effective Time, or such approvals shall have been Final Orders.
For purposes of this section, a “Final Order” means an action by the relevant
Governmental Entity that has not been reversed, stayed, enjoined, set aside,
annulled or suspended, with respect to which any waiting period prescribed by
Law before the transactions contemplated hereby may be consummated has expired,
and as to which all conditions to the consummation of such transactions
prescribed by Law have been satisfied.

6.2 Additional Conditions to Obligations of Parent and Merger Sub. The
obligations of Parent and Merger Sub to effect the Merger and the other
transactions contemplated herein are also subject to the following conditions:

(a) Representations and Warranties. Each of the representations and warranties
of the Company contained in this Agreement shall be true and correct as of the
date hereof and as of the Effective Time as though made on and as of the
Effective Time (except that those representations and warranties that address
matters only as of a particular date need only be true and correct as of such
date); provided, however, that the condition in this

 

39



--------------------------------------------------------------------------------

Section 6.2(a) shall be deemed to be satisfied so long as any failure of such
representations and warranties to be true and correct has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (which will be construed for this purpose, in order to avoid
duplicative materiality qualifiers, without regard to materiality or Material
Adverse Effect qualifiers contained within such representations and warranties).
In addition, the representations and warranties of the Company set forth in
Sections 3.2(a), 3.2(b), 3.2(c) and 3.3 shall be true and correct as of the date
of this Agreement and as of the Effective Time as though made on and as of the
Effective Time (except that those representations and warranties that address
matters only as of a particular date need only be true and correct in all
material respects as of such date). Parent shall have received a certificate of
the Chief Executive Officer or Chief Financial Officer of the Company to that
effect.

(b) Agreements and Covenants. The Company shall have performed or complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Effective
Time, except that the covenants set forth in Sections 5.1(b)(ii), (iii), (v),
(vi), (vii), (ix)(A), (x), (xi), (xvi) or (xvii) (to the extent it relates to
any of the foregoing clauses) shall have been complied with in all respects.

(c) Material Adverse Effect. Since the date of this Agreement, there shall not
have occurred any Material Adverse Effect or any event or development that
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

(d) Consents. The Company shall have obtained the Consents from Major Customers
and other parties set forth in Section 6.2(d) of the Company Disclosure Letter.

(e) Payoff Letters and Lien Releases, etc. The Company will have obtained and
delivered to the Parent customary payoff letters and lien release documentation
reasonably satisfactory to the Parent and its counsel and lenders relating to
the repayment of all debt listed in Schedule 6.2(e) to be repaid by Parent at
the Closing and the termination of all Liens on any Company assets securing any
such debt.

(f) No Regulatory Burden. No Governmental Entity shall have imposed or be
seeking to impose or have the Parent, the Company or any Company Subsidiary
agree to, any Material Regulatory Restriction.

(g) Specific Contract Event. No Specific Contract Event shall have occurred.

6.3 Additional Conditions to Obligations of the Company. The obligations of the
Company to effect the Merger and the other transactions contemplated herein are
also subject to the following conditions:

(a) Representations and Warranties. Each of the representations and warranties
of Parent and Merger Sub contained in this Agreement shall be true and correct
as of the date hereof and as of the Effective Time as though made on and as of
the Effective Time (except that those representations and warranties that
address matters only as of a particular date need only be true and correct as of
such date); provided, however, that the condition in this Section 6.3(a) shall
be deemed to be satisfied so long as any failure of such representations and
warranties to be true and correct has not had and would not reasonably be
expected to have, individually or in the aggregate, materially and adversely
affected Parent’s or Merger Sub’s ability to consummate any of the transactions
contemplated by this Agreement in a timely manner and do not materially and
adversely affect Parent’s or Merger Sub’s ability to perform any of their
respective obligations under this Agreement in a timely manner. The
representations and warranties of Parent set forth in Section 4.2 shall be true
and correct in all material respects as of the date of this Agreement and as of
the Effective Time as though made on and as of the Effective Time (except that
those representations and warranties that address matters only as of a
particular date need only be true and correct in all material respects as of
such date). The Company shall have received a certificate of the Chief Executive
Officer or Chief Financial Officer of Parent to that effect.

 

40



--------------------------------------------------------------------------------

(b) Agreements and Covenants. Each of Parent and Merger Sub shall have performed
or complied in all material respects with all agreements and covenants required
by this Agreement to be performed or complied with by it on or prior to the
Effective Time.

ARTICLE 7

TERMINATION, AMENDMENT AND WAIVER

7.1 Termination. This Agreement may be terminated, and the Merger contemplated
hereby may be abandoned by action taken or authorized by the board of directors
of the terminating party or parties, whether before or after receipt of the
Company Stockholder Approval:

(a) By mutual written consent of Parent and the Company, by action of their
respective boards of directors, at any time prior to the Effective Time;

(b) By either the Company or Parent if the Effective Time shall not have
occurred on or before October 31, 2012 (the “Outside Date”); provided, however,
that the right to terminate this Agreement under this Section 7.1(b), shall not
be available to any party whose breach of any representation, warranty, covenant
or agreement set forth in this Agreement shall have been the primary cause of,
or resulted in, the failure of the Effective Time to occur on or before such
date; and provided, further, that if on the Outside Date the condition to the
Closing set forth in Section 6.1(a) shall not have been satisfied, but all other
conditions to the Closing shall have been satisfied or waived (or shall be
capable of being satisfied at the Closing), then the Parent shall have the
option by written notice delivered to the Company to extend the Outside Date to
a date (specified in the notice of extension) not later than December 31, 2012
(the “Extended Outside Date”);

(c) By either the Company or Parent, if the Company Stockholder Approval shall
not have been obtained upon a vote taken thereon at the Company Stockholder
Meeting;

(d) By either the Company or Parent, if any court of competent jurisdiction or
other Governmental Entity shall have issued an order, decree, judgment,
injunction or taken any other action, in each case, permanently enjoining,
restraining, prohibiting or making illegal the Merger, and such order,
injunction or other action shall have become final and nonappealable (which
order, injunction or other action the party seeking to terminate this Agreement
shall have used its commercially reasonable best efforts to resist, resolve or
lift, as applicable); provided however, that the right to terminate this
Agreement pursuant to this Section 7.1(d) shall not be available to a party
whose breach of any representation, warranty, covenant or agreement set forth in
this Agreement was the primary cause of, or resulted in, such order, decree,
judgment, injunction or other action;

(e) By Parent, at any time prior to the receipt of the Company Stockholder
Approval, if (i) the Company Board shall have effected a Change of Company Board
Recommendation (whether or not in compliance with Section 5.5) or (ii) the
Company shall have entered into a letter of intent, agreement in principle,
merger agreement or other similar agreement relating to an Acquisition Proposal
(other than an Acceptable Confidentiality Agreement);

(f) By the Company, at any time prior to the receipt of the Company Stockholder
Approval, if the Company Board determines to accept a Superior Proposal, but
only if the Company shall prior to or concurrently with such termination pay the
Termination Fee to or for the account of Parent;

(g) By Parent, at any time prior to the Effective Time, if: (i) there has been a
breach by the Company of its representations, warranties or covenants contained
in this Agreement, in any case, such that the conditions contained in
Sections 6.2(a) or 6.2(b) are not reasonably capable of being satisfied,
(ii) Parent shall have delivered to the Company written notice of such breach,
and (iii) either such breach is not capable of cure or at least 20 days shall
have elapsed since the date of delivery of such written notice to the Company
and such breach

 

41



--------------------------------------------------------------------------------

shall not have been cured in all material respects; provided, however, that
Parent shall not be permitted to terminate this Agreement pursuant to this
Section 7.1(g) if there has been any material breach by either Parent or Merger
Sub of its material representations, warranties or covenants contained in this
Agreement, and such breach shall not have been cured in all material respects;
or

(h) By the Company, at any time prior to the Effective Time, if: (i) there has
been a breach by Parent or Merger Sub of any of its representations, warranties
or covenants contained in this Agreement that shall have affected, or is
reasonably like to have affected, individually or in the aggregate, Parent’s or
Merger Sub’s ability to consummate any of the transactions contemplated by this
Agreement, or to perform any of their respective obligations under this
Agreement, in a timely manner, (ii) the Company shall have delivered to Parent
written notice of such breach, and (iii) either such breach is not capable of
cure or at least 20 days shall have elapsed since the date of delivery of such
written notice to Parent and such breach shall not have been cured in all
material respects; provided, however, that the Company shall not be permitted to
terminate this Agreement pursuant to this Section 7.1(h) if there has been any
material breach by the Company of its material representations, warranties or
covenants contained in this Agreement, and such breach shall not have been cured
in all material respects.

7.2 Effect of Termination.

(a) In the event of termination of this Agreement by either the Company or
Parent as provided in Section 7.1, this Agreement shall forthwith become void
and there shall be no liability or obligation on the part of Parent, Merger Sub
or the Company or their respective Subsidiaries, officers or directors, in
either case, except (i) with respect to Section 5.3 (Access to Information;
Confidentiality), Section 5.8 (Public Announcements), this Section 7.2 and
Article 8 and (ii) with respect to any liabilities or damages incurred or
suffered by a party as a result of the willful and material breach by another
party of any of its representations, warranties or covenants set forth in this
Agreement.

(b) In the event that this Agreement is terminated:

(i) pursuant to Section 7.1(e) or Section 7.1(f), then the Company shall pay to
Parent prior to or concurrently with such termination, in the case of a
termination by the Company, or within two Business Days thereafter, in the case
of a termination by Parent, a termination fee equal to two million five hundred
twenty thousand dollars ($2,520,000) (the “Termination Fee”);

(ii) pursuant to Section 7.1(c) or by the Company pursuant to Section 7.1(b) or
by the Parent pursuant to Section 7.1(g) based on a breach of any of Sections
5.1(b)(i), (ii), (iii), (v), (vi), (vii), (viii), (ix), (x), (xi), (xvi) or
(xvii) (insofar as it relates to any of the foregoing clauses), 5.4, 5.5, 5.6,
or 5.10 and (A) prior to the Company Stockholder Meeting or the breach giving
rise to the Parent’s right to terminate under Section 7.1(g) or the occurrence
of the Outside Date or Extended Outside Date, an Acquisition Proposal involving
the Company shall have been made to the Company or the Company Board and not
withdrawn and (B) within 9 months after such termination, the Company shall have
entered into a definitive agreement with respect to such Acquisition Proposal or
another Acquisition Proposal (whether or not pending at the time referred to in
clause (A)) and during or after such 9-month period any such Acquisition
Proposal entered into within 9 months after such termination shall have been
consummated, then the Company shall pay the Termination Fee to Parent no later
than two Business Days after the consummation of such Acquisition Proposal. For
purposes of this Section 7.2(b)(ii), the term “Acquisition Proposal” shall have
the meaning assigned to such term in Section 8.4, except that the references to
“15%” shall be deemed to be references to “50%”.

(c) All payments under this Section 7.2 shall be made by wire transfer of
immediately available funds to an account designated in writing by Parent.

(d) Each of the Company, Parent and Merger Sub acknowledges that (i) the
agreements contained in this Section 7.2 are an integral part of the
transactions contemplated by this Agreement and (ii) without these agreements,
Parent, Merger Sub and the Company would not enter into this Agreement. It is
acknowledged and

 

42



--------------------------------------------------------------------------------

agreed that the Termination Fee is not a penalty, but rather constitutes
liquidated damages in a reasonable amount that will compensate the Parent and
Merger Sub in the circumstances in which such Termination Fee is payable. In no
event shall the Company be required to pay to Parent more than one Termination
Fee pursuant to Section 7.2(b).

7.3 Amendment. This Agreement may be amended by the Company, Parent and Merger
Sub by action taken by or on behalf of their respective boards of directors at
any time prior to the Effective Time; provided, however, that, after receipt of
the Company Stockholder Approval, no amendment may be made which, by Law or in
accordance with the rules of any relevant stock exchange, requires the further
approval of the Company’s stockholders without such further approval. This
Agreement may not be amended except by an instrument in writing signed by the
parties hereto.

7.4 Waiver. At any time prior to the Effective Time, Parent and Merger Sub, on
the one hand, and the Company, on the other hand, may (a) extend the time for
the performance of any of the obligations or other acts of the other, (b) waive
any breach of the representations and warranties of the other contained herein
or in any document delivered pursuant hereto and (c) waive compliance by the
other with any of the covenants or conditions contained herein; provided,
however, that after receipt of the Company Stockholder Approval, there may not
be any extension or waiver of this Agreement which, by Law or in accordance with
the rules of any relevant stock exchange, requires the further approval of the
Company’s stockholders without such further approval. Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party or parties to be bound thereby, but such extension or waiver or
failure to insist on strict compliance with an obligation, covenant, agreement
or condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

ARTICLE 8

GENERAL PROVISIONS

8.1 Non-Survival of Representations and Warranties. None of the representations
and warranties of the Company or the Parent or Merger Sub contained in this
Agreement or in any instrument delivered pursuant to this Agreement shall
survive the Effective Time. Except for any covenant or agreement that by its
terms contemplates performance after the Effective Time, none of the covenants
and agreements of the parties contained this Agreement shall survive the
Effective Time.

8.2 Fees and Expenses. Subject to Section 7.2 hereof, all expenses incurred by
the parties hereto, including in connection with the negotiation and preparation
of this Agreement and the Voting Agreements, shall be borne solely and entirely
by the party which has incurred the same; provided, however, that all filing
fees in connection with filings made pursuant to the HSR Act shall be paid by
Parent.

8.3 Notices. Any notices or other communications required or permitted under, or
otherwise given in connection with, this Agreement shall be in writing and shall
be deemed to have been duly given (a) when delivered or sent if delivered in
Person or sent by facsimile transmission (provided confirmation of facsimile
transmission is obtained), (b) on the fifth Business Day after dispatch by
registered or certified mail, (c) on the next Business Day if transmitted by
national overnight courier or (d) on the date of delivery if delivered prior to
5:00 p.m. Eastern time on a Business Day, otherwise the next Business Day, if
sent by e-mail (with confirmation of receipt), in each case as follows:

If to Parent or Merger Sub, addressed to it at:

201 Riverneck Road

Chelmsford, MA 01824

Tel: (978) 967-1788

Fax: (978) 256-0013

Email: ghaines@mc.com

Attention: Gerald M. Haines II

 

43



--------------------------------------------------------------------------------

with a copy to (for information purposes only):

Bingham McCutchen LLP

One Federal Street

Boston, Massachusetts 02110

Tel: 617-951-8892

Fax: 617-951-8736

Email: john.utzschneider@bingham.com

Attention: John R. Utzschneider

If to the Company, addressed to it at:

Micronetics, Inc.

26 Hampshire Drive

Hudson, New Hampshire 03051

Tel: (603) 557-7027

Fax: (603) 882-8987

Email: drobbins@micronetics.com

Attention: David Robbins

with a copy to (for information purposes only):

Latham & Watkins LLP

200 Clarendon Street, 20th Floor

Boston, Massachusetts 02116

Tel: (617) 948-6000

Fax: (617) 948-6001

Email: philip.rossetti@lw.com

Attention: Philip P. Rossetti

8.4 Certain Definitions. For purposes of this Agreement, the term:

“Acceptable Confidentiality Agreement” means a confidentiality agreement that
contains confidentiality provisions of the relevant third party that has made an
Acquisition Proposal that are no less favorable in the aggregate to the Company
than those contained in the Original Confidentiality Agreement, except that the
Company shall be permitted to enter into a less favorable confidentiality
agreement, provided that the applicable terms of the Confidentiality Agreement
are deemed modified to the same extent.

“Acquisition Proposal” means any bona fide inquiry, proposal, offer or
indication of interest from any Person (other than Parent or any of its
Affiliates) or “group”, within the meaning of Section 13(d) of the Exchange Act,
relating to any (A) direct or indirect acquisition of 15% or more of the assets
of the Company and the Company Subsidiaries, taken as a whole, or to which 15%
or more of the Company’s revenues or earnings on a consolidated basis are
attributable, (B) direct or indirect acquisition of 15% or more of the
outstanding Shares, (C) tender offer (including a self-tender offer) or exchange
offer that if consummated would result in any Person beneficially owning 15% or
more of the outstanding Shares, or (D) merger, consolidation, business
combination, recapitalization, liquidation, dissolution, joint venture or other
similar transaction involving the Company or any Company Subsidiary; in each
case, other than the transactions contemplated by this Agreement.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the first-mentioned Person.

“Blue Sky Laws” means any state securities, “blue sky” or takeover law.

 

44



--------------------------------------------------------------------------------

“Business” means the businesses conducted by the Company and the Company
Subsidiaries as of the date hereof

“Business Day” means any day, other than a Saturday or Sunday or a day on which
banks are required or authorized by Law to close in Boston, Massachusetts.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations thereunder.

“Company Employees” means the employees of the Company and Company Subsidiaries
immediately prior to the Effective Time.

“Company Products” means any products being sold, manufactured or developed, and
any services being provided, by the Company and the Company Subsidiaries in
connection with and/or related to the Business as currently conducted.

“Company Stockholder Meeting” means a duly convened special meeting of the
Company’s stockholders called to obtain the Company Stockholder Approval, or any
valid adjournment or postponement thereof.

“Contracts” means any written agreement, contract, lease (whether for real or
personal property), power of attorney, note, bond, mortgage, indenture, deed of
trust, loan, derivative, hedge, evidence of indebtedness, purchase order, letter
of credit, settlement agreement, franchise agreement, covenant not to compete,
employment agreement, license, purchase and sales order and other legal
commitment to which a Person is a party or to which the properties or assets of
such Person are subject.

“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly or as trustee or executor, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of stock or as trustee or executor, by
Contract or otherwise.

“Environmental Laws” means all applicable federal, state, county, local or
foreign Laws, statutes, ordinances, regulations, rules, orders, licenses,
decrees, permits, restrictions and licenses, which (a) regulate or relate to the
environment, the use, treatment, storage, transportation, handling,
manufacturing, disposal, distribution, sale or release of Hazardous Substances,
or the preservation or protection of waterways, groundwater, drinking water,
air, wildlife, plants or other natural resources; or (b) relate to pollution or
protection of human health, safety or the environment; or (c) impose liability
or responsibility with respect to any of the foregoing, including, but not
limited to, the Federal Water Pollution Control Act (33 U.S.C. §1251 et seq.),
Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.), Safe Drinking
Water Act (42 U.S.C. §3000(f) et seq.), Toxic Substances Control Act (15 U.S.C.
§2601 et seq.), Clean Air Act (42 U.S.C. §7401 et seq.), Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601 et
seq.) (“CERCLA”), European Union Directive 2002/95/EC, European Union Directive
2002/99/EC, or any other law of similar effect.

“Environmental Permits” means any permit, approval, identification number,
license and other authorization required under any applicable Environmental Law.

“Equity Interest” means any share, capital stock, partnership, membership or
similar interest in any Person, and any option, warrant, right or security
(including debt securities) convertible, exchangeable or exercisable therefore.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“GAAP” means generally accepted accounting principles as applied in the United
States.

 

45



--------------------------------------------------------------------------------

“Governmental Entity” means any United States federal, state, local, municipal
or any foreign government, or political subdivision thereof, regulatory,
self-regulatory, or any multinational organization or authority, or any other
authority, agency, bureau, board, court, department, tribunal, instrumentality
or commission thereof entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power, any
court or tribunal, or any arbitrator or arbitral body.

“Hazardous Substances” means any toxic, infectious, carcinogenic, reactive,
corrosive, radioactive, ignitable or flammable chemical, or chemical compound,
or hazardous substance, material or waste, whether solid, liquid or gas, that is
subject to regulation, control or remediation under any Environmental Laws
because of its dangerous, hazardous or deleterious characteristics, including
without limitation, any quantity of asbestos in any form, urea formaldehyde,
PCBs, radon gas, crude oil or any fraction thereof, all forms of natural gas,
petroleum products or by-products or derivatives.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“Intellectual Property” means all: (a) U.S. and foreign patents, utility models
and patent applications (including divisions, provisionals, continuations,
continuations in-part and renewal applications), and any renewals, extensions or
reissues thereof and any patentable inventions, (b) U.S. and foreign trademarks,
service marks, trade dress, logos, trade names and corporate names, whether
registered or unregistered, and the goodwill associated therewith, together with
any registrations and applications for registration thereof, (c) U.S. and
foreign copyrights and rights under copyrights, whether registered or
unregistered, and any registrations and applications for registration thereof
and works of authorship (including computer programs, source code and executable
code, whether embodied in software, firmware, documentation, designs, files,
records, schematics, layouts or data, and mask works), rights of privacy and
publicity, moral rights, and database rights provided by law, (d) domain names,
web addresses and uniform resource locators (URLs), and (e) trade secrets and
other rights in know-how and confidential or proprietary information (including
ideas, research and development, formulas, algorithms, compositions, processes
and techniques, data, designs, drawings, specifications, customer and supplier
lists, pricing and cost information, business and marketing plans and proposals,
graphics, illustrations, artwork, documentation, and manuals).

“IRS” means the United States Internal Revenue Service.

“knowledge” means (i) with respect to the Company, the actual knowledge of the
individuals listed in Exhibit D-1 hereto after reasonable inquiry of those
employees of the Company or the Company Subsidiaries known to such individuals
to have specialized knowledge of the subject matter of the applicable
representation or warranty and (ii) with respect to the Parent, the actual
knowledge of the individuals listed in Exhibit D-2 hereto.

“Law” means any federal, state, local or foreign law, statute, code, ordinance,
rule, regulation, order, judgment, writ, stipulation, award, injunction or
decree.

“Lien” means any lien, mortgage, pledge, conditional or installment sale
agreement, encumbrance, covenant, restriction, option, right of first refusal,
easement, security interest, deed of trust, right-of-way, encroachment,
community property interest or other claim or restriction of any nature, whether
voluntarily incurred or arising by operation of Law.

“Licensed Intellectual Property Rights” means Intellectual Property licensed to
the Company or any Company Subsidiary that is necessary for the conduct of the
Business as currently conducted.

“Material Adverse Effect” means any change, event or development that is
materially adverse to the business, financial condition or results of operations
of the Company and the Company Subsidiaries, taken as a whole; provided,
however, that none of the following shall be deemed in and of themselves, either
alone or in

 

46



--------------------------------------------------------------------------------

combination, to constitute, and none of the following shall be taken into
account in determining whether there has been or will be, a Material Adverse
Effect except as provided below: (a) any change affecting the economy or
political, regulatory, business, economic, financial, credit or capital market
conditions, including interest rates or exchange rates, or any changes therein;
(b) any change affecting any of the industries in which the Company and the
Company Subsidiaries operate; (c) any change arising from the negotiation,
execution, announcement, pendency or pursuit of the transactions contemplated
hereby, including (i) any litigation resulting therefrom, (ii) any reduction in
sales, or (iii) any adverse change in supplier, distributor, employee, financing
source, stockholder, partner or similar relationships; (d) any change arising
from compliance with the terms of this Agreement, or action taken, or not taken
at the request of Parent or Merger Sub, or to which Parent has consented in
writing; (e) acts of war (whether or not declared), the commencement,
continuation or escalation of a war, acts of armed hostility, sabotage or
terrorism or other international or national calamity or any material worsening
of such conditions threatened or existing as of the date of this Agreement;
(f) any hurricane, earthquake, flood, or other natural disasters or acts of God;
(g) any adoptions, proposals, interpretations or changes in Laws after the date
hereof or any interpretation thereof by any Governmental Entity; (h) changes in
GAAP after the date hereof or any interpretations thereof by any Governmental
Entity; (i) any failure by the Company to meet any estimates of revenues,
earnings, projections or other economic performance, whether published,
internally prepared or provided to Parent and any Parent Representatives;
(j) any change in the price or trading volume of the Common Stock or of Parent’s
capital stock on the Nasdaq Stock Market or any other market in which such
securities are quoted for purchase and sale or any suspension of trading in
securities generally on any securities exchange on which any securities of the
Company or Parent, respectively, trade; (k) the payment in compliance with the
terms of this Agreement of any amounts due to, or the provision of any other
benefits to, any officers or employees under employment contracts,
non-competition agreements, Company Benefit Plans, severance arrangements or
other arrangements in existence on the date hereof and disclosed in the Company
SEC Documents (other than any disclosure consisting only of accruals in the
Company’s financial statements) or the Company Disclosure Letter; (l) the
declaration of a banking moratorium or any suspension of payments in respect of
banks in the United States of America; or (m) any general suspension of trading
in, or limitation on prices for, securities on any national securities exchange
or the over-the-counter market in the United States of America; provided, that
with respect to clauses (a), (b), (e), (f) and (g), such changes and matters do
not have a material and disproportionate adverse impact on the Company and the
Company Subsidiaries, taken as a whole, as compared to the adverse impact such
changes have generally on other Persons operating in comparable industries (in
the case of clauses (a), (b), (e) and (g) or in the comparable geographic region
(in the case of clause (f)) as the Company or the relevant Company Subsidiaries,
and for the avoidance of doubt, for purposes of determining whether a Material
Adverse Effect has occurred, only the disproportionate adverse impact on the
Company and the Company Subsidiaries, taken as a whole shall be considered;
provided, further, that with respect to clauses (i) and (j), it is understood
that the facts and circumstances giving rise to such failure or change may be
deemed to constitute, and may be taken into account in determining whether there
has been, a Material Adverse Effect if such facts and circumstances are not
otherwise described in clauses (a)-(h) or (k)-(m) of this definition.

“Original Confidentiality Agreement” means the letter agreement dated April 13,
2012 between the Company and the Parent.

“Other Filings” means all filings made by, or required to be made by, the
Company with the SEC in connection with the Merger or any other transaction
contemplated by the terms of this Agreement, other than the Proxy Statement.

“Owned Intellectual Property Rights” means Intellectual Property owned by the
Company or any Company Subsidiary that is necessary for the conduct of the
Business as currently conducted.

“Parent Subsidiary” means a Subsidiary of Parent; all Subsidiaries of Parent are
collectively referred to as the “Parent Subsidiaries”.

“Permitted Liens” means (a) statutory liens for current Taxes not yet delinquent
or the amount or validity of which is being contested in good faith by
appropriate proceedings and for which appropriate reserves have been

 

47



--------------------------------------------------------------------------------

established in accordance with GAAP, (b) mechanics’, materialmen’s, carriers’,
workers’, repairers’ and similar statutory liens arising or incurred in
the ordinary course of business for amounts which are not delinquent or which
are being contested by appropriate proceedings (provided appropriate reserves
required pursuant to GAAP have been made in respect thereof), (c) zoning,
entitlement, building or other land use regulations imposed by Governmental
Entities having jurisdiction over such Person’s owned or leased real property,
which are not violated by the current use and operation of such property,
(d) covenants, conditions, restrictions, easements or other similar non-monetary
matters of record affecting title to such Person’s owned or leased real
property, which do not materially impair the occupancy or use of such property
for the purposes for which it is currently used in connection with such Person’s
business, (e) any right of way or easement related to public roads and highways,
which do not materially impair the occupancy or use of such real property for
the purposes for which it is currently used in connection with such Person’s
businesses, and (f) Liens arising under workers’ compensation, unemployment
insurance, social security, retirement and similar legislation.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group (as defined in Section 13(d) of the Exchange Act).

“Publicly Available Software” means each of: (a) any software that contains, or
is derived in any manner (in whole or in part) from, any software that is
distributed as free software, open source software (e.g. Linux) or similar
licensing or distribution models (including but not limited to the GNU General
Public License); and (b) any software that requires as a condition of use,
modification and/or distribution of such software that such software or other
software incorporated into, derived from or distributed with such software
(i) be disclosed or distributed in source code form, (ii) be licensed for the
purpose of making derivative works, or (iii) be redistributable at no charge.

“Registered” means with respect to Intellectual Property, Intellectual Property
that has been registered, filed, certified or otherwise perfected or recorded
with or by any Governmental Entity, or any applications for any of the
foregoing.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as it may be amended
from time to time.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Specific Contract Event” means the event set forth in Section 8.4 of the Parent
Disclosure Letter.

“Subsidiary” of Parent, the Company or any other Person means any corporation,
partnership, limited liability company, joint venture or other legal entity of
which Parent, the Company or such other Person, as the case may be (either alone
or through or together with any other Subsidiary), owns, directly or indirectly,
a majority of the Equity Interests representing the right to vote for the
election of the board of directors or other governing body of such corporation,
partnership, limited liability company, joint venture or other legal entity, or
any Person that would otherwise be deemed a “subsidiary” under Rule 12b-2
promulgated under the Exchange Act.

“Superior Proposal” means any bona fide, unsolicited Acquisition Proposal that
the Company Board determines in its good faith judgment (after consultation with
its financial advisor and outside legal counsel) and after taking into account
all factors the Company Board determines in its good faith judgment to be
relevant, is more favorable to the Company’s stockholders than the Merger
(taking into account any proposal by Parent to amend the terms of this Agreement
pursuant to Section 5.5(d)), provided that for purposes of the definition of
“Superior Proposal”, the references to “15%” in the definition of “Acquisition
Proposal” shall be deemed to be references to “51%.”

 

48



--------------------------------------------------------------------------------

“Tax Return” means any report, return (including information return), claim for
refund, election, estimated tax filing or declaration required to be supplied to
any Governmental Entity or domestic or foreign taxing authority with respect to
Taxes, including any schedule or attachment thereto, and including any
amendments thereof.

“Taxes” means (a) any federal, state, local or foreign taxes or similar
assessments, duties, fees, levies, or other governmental charges, including
franchise, value, worth, capital, income, receipts, profits, sales, use, real or
personal property, estimated, excise, severance, occupation, production, goods
and service, employment, unemployment, social security, transfer, license,
stamp, alternative or add-on and (b) any interest, penalty or addition to any of
the foregoing.

8.5 Terms Defined Elsewhere. The following terms are defined elsewhere in this
Agreement, as indicated below:

 

“Acquisition Proposal”

   Section 7.2(b)(ii)

“Agreement”

   Preamble

“Assumed Company Option”

   Section 2.4(a)

“Book-Entry Shares”

   Section 2.2(b)

“Certificate”

   Section 2.1(c)

“Certificate of Merger”

   Section 1.2

“Change of Company Board Recommendation”

   Section 5.5(a)(vi)

“Closing”

   Section 1.2

“Closing Date”

   Section 1.2

“Common Stock”

   Section 3.2(a)

“Company”

   Preamble

“Company Benefit Plan”

   Section 3.11(a)

“Company Board”

   Recitals

“Company Bylaws”

   Section 3.1(b)

“Company Charter”

   Section 3.1(b)

“Company Disclosure Letter”

   Article 3

“Company Equity Plans”

   Section 2.4(a)

“Company Financial Statements”

   Section 3.7

“Company Insurance Policies”

   Section 3.20

“Company Intervening Event”

   Section 5.5(e)

“Company Leased Real Property”

   Section 3.15(b)

“Company Material Contract”

   Section 3.13(d)

“Company Options”

   Section 2.4(a)

“Company Owned Real Property”

   Section 3.15(a)

“Company Permits”

   Section 3.6(a)

“Company Real Property”

   Section 3.15(c)

 

49



--------------------------------------------------------------------------------

“Company Real Property Lease”

   Section 3.15(b)

“Company Recommendation”

   Section 5.4

“Company Registered Intellectual Property”

   Section 3.17(a)

“Company Representatives”

   Section 4.12

“Company SEC Documents”

   Section 3.7(a)

“Company Stockholder Approval”

   Section 3.21

“Company Subsidiary”

   Section 3.1(c)

“Confidentiality Agreement”

   Section 5.3(b)

“Covered Losses”

   Section 5.11(a)

“Cypress”

   Section 3.19

“D&O Insurance”

   Section 5.11(c)

“DFAR”

   Section 3.23(a)

“DGCL”

   Section 1.1(a)

“DoD”

   Section 3.17(

“Dissenting Shares”

   Section 2.3

“Effective Time”

   Section 1.2

“ERISA”

   Section 3.11(a)

“ERISA Affiliate”

   Section 3.11(a)

“Export Laws”

   Section 3.23(f)

“Extended Outside Date”

   Section 7.1(b)

“FAR”

   Section 3.17(l)

“Final Order”

   Section 6.1(c)

“Government Contracts”

   Section 3.23(a)

“Government Contracts and Proposals”

   Section 3.23(a)

“GSAR”

   Section 3.23(a)

“Inbound IP Contracts”

   Section 3.17(h)

“IP Contracts”

   Section 3.17(h)

“ISRA”

   Section 3.16(h)

“Listed Government Contracts and Proposals”

   Section 3.23(a)

“Major Customer”

   Section 3.13(c)

“Major Manufacturer”

   Section 3.13(c)

“Major Suppliers”

   Section 3.13(c)

“Material Company Intellectual Property”

   Section 3.17(g)

“Material Regulatory Restriction”

   Section 5.6(a)

 

50



--------------------------------------------------------------------------------

“Merger”

   Recitals

“Merger Consideration”

   Section 2.1(c)

“Merger Sub”

   Preamble “Notice of a Proposed Change of Company Board Recommendation”   
Section 5.5(e)

“Notice Period”

   Section 5.5(d)

“Option Payments”

   Section 2.4(a)

“Outbound IP Contracts”

   Section 3.17(h)

“Outside Date”

   Section 7.1(b)

“Parent”

   Preamble

“Parent Benefit Plan”

   Section 5.9(b)

“Parent Board”

   Recitals

“Parent Disclosure Letter”

   Article 4

“Parent Representatives”

   Section 3.25

“Payment Agent”

   Section 2.2(a)

“Payment Fund”

   Section 2.2(a)

“PBGC”

   Section 3.11(e)

“Permitted Change of Recommendation”

   Section 5.5(e)

“Per Share Amount”

   Section 2.1(a)

“Preferred Stock”

   Section 3.2(a)

“Proposals”

   Section 3.23(b)

“Proxy Statement”

   Section 3.10

“Security Clearance Holder”

   Section 3.23(e)

“Shares”

   Section 2.1(a)

“Surviving Corporation”

   Section 1.1(a)

“Termination Fee”

   Section 7.2(b)(i)

“Transfer Act”

   Section 3.16(f)

“Transfer Taxes”

   Section 5.15

“Vested Option”

   Section 2.4(a)

“Voting Agreements”

   Recitals

8.6 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

8.7 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions

 

51



--------------------------------------------------------------------------------

contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

8.8 Entire Agreement. This Agreement (together with the Exhibits, Parent
Disclosure Letter, Company Disclosure Letter and Voting Agreements and the other
documents delivered pursuant hereto) and the Confidentiality Agreement
constitute the entire agreement of the parties and supersede all prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof and, except as otherwise
expressly provided herein, are not intended to confer upon any other Person any
rights or remedies hereunder.

8.9 Assignment. The Agreement shall not be assigned by any party by operation of
Law or otherwise without the prior written consent of the other parties.

8.10 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto and their respective successors and assigns,
and nothing in this Agreement, express or implied, is intended to or shall
confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement, other than (a) any Persons
entitled to indemnification or other rights under the provisions of Section 5.11
(Indemnification of Directors and Officers), with respect to such provisions,
who shall be entitled to enforce their rights under this Agreement as
third-party beneficiaries, and (b) the stockholders of the Company, after the
Effective Time, with respect to the right of such stockholders to receive the
Merger Consideration pursuant to this Agreement.

8.11 Mutual Drafting; Interpretation. Each party hereto has participated in the
drafting of this Agreement, which each party acknowledges is the result of
extensive negotiations between the parties. If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision.
For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include masculine and
feminine genders. As used in this Agreement, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.” Except as otherwise indicated, all references in this Agreement to
“Sections,” “Exhibits,” “Annexes” and “Schedules” are intended to refer to
Sections of this Agreement and Exhibits, Annexes and Schedules to this
Agreement. All references in this Agreement to “$” are intended to refer to U.S.
dollars. Unless otherwise specifically provided for herein, the term “or” shall
not be deemed to be exclusive. Disclosure of any item on the Company Disclosure
Letter or the Parent Disclosure Letter by reference to any particular Section or
Subsection of this Agreement shall be deemed to constitute disclosure with
respect to any other Section or Subsection of this Agreement if the relevance of
such disclosure to such other Section or Subsection is reasonably apparent on
the face of such disclosure.

8.12 Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

(a) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without regard to Laws that may be applicable
under conflicts of laws principles (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Delaware Court
of Chancery and any appellate court from thereof in the State of Delaware (or,
if the Delaware Court of Chancery declines to accept jurisdiction over a
particular

 

52



--------------------------------------------------------------------------------

matter, any state or federal court within the State of Delaware and any
appellate court from any thereof), in any action or proceeding arising out of or
relating to this Agreement or the agreements delivered in connection herewith or
the transactions contemplated hereby or thereby or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereby
irrevocably and unconditionally (i) agrees not to commence any such action or
proceeding except in such court, (ii) agrees that any claim in respect of any
such action or proceeding may be heard and determined in such court,
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action or proceeding in such court, and (iv) waives, to the fullest extent
permitted by Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in such court located in Delaware. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 8.3. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by Law.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.12(c).

8.13 Counterparts. This Agreement may be executed in two or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. The exchange of a fully executed
Agreement (in counterparts or otherwise) by facsimile or by electronic delivery
in .pdf format shall be sufficient to bind the parties to the terms and
conditions of this Agreement.

8.14 Specific Performance.

(a) The parties agree that irreparable damage for which monetary damages, even
if available, would not be an adequate remedy, would occur in the event that the
parties hereto do not perform the provisions of this Agreement (including
failing to take such actions as are required of it hereunder in order to
consummate this Agreement) in accordance with its specified terms or otherwise
breach such provisions. The parties acknowledge and agree that each party hereto
shall be entitled to an injunction, specific performance and other equitable
relief to prevent breaches of this Agreement and to enforce specifically the
terms and provisions hereof, this being in addition to any other remedy to which
they are entitled at law or in equity. Without limitation of the foregoing and
notwithstanding anything in this Agreement to the contrary, the parties hereby
further acknowledge and agree that prior to the Closing, the parties shall be
entitled to seek specific performance to enforce specifically the terms and
provisions of, and to prevent or cure breaches of, the terms and provisions of
this Agreement. Each party hereto agrees that it will not oppose the granting of
an injunction, specific performance and other equitable relief on the basis that
(x) the other party has an adequate remedy at law or (y) an award of specific
performance is not an appropriate remedy for any reason at law or equity.

(b) The parties further agree that (x) the seeking of the remedies provided for
in Section 8.14(a) shall not in any respect constitute a waiver by any party
seeking such remedies of its respective right to seek any other

 

53



--------------------------------------------------------------------------------

form of relief that may be available to it under this Agreement, including under
Section 7.2, in the event that this Agreement has been terminated or in the
event that the remedies provided for in Section 8.14(a) are not available or
otherwise are not granted, and (y) nothing set forth in this Agreement shall
require a party to institute any proceeding for (or limit a party’s right to
institute any proceeding for) specific performance under Section 8.14(a) prior
or as a condition to exercising any termination right under Article 7 (and
pursuing damages after such termination), nor shall the commencement of any
legal proceeding pursuant to Section 8.14(a) or anything set forth in this
Section 8.14(b) restrict or limit a party’s right to terminate this Agreement in
accordance with the terms of Article 7 or pursue any other remedies under this
Agreement that may be available then or thereafter.

IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

 

MECURY COMPUTER SYSTEMS, INC. By:   /s/ Mark Aslett   Name: Mark Aslett   Title:
President and Chief Executive Officer

 

WILDCAT MERGER SUB, INC. By:   /s/ Mark Aslett   Name: Mark Aslett   Title:
President

 

MICRONETICS, INC. By:   /s/ David Robbins   Name: David Robbins   Title: Chief
Executive Officer

 

54